 



Exhibit 10.57
EXECUTION VERSION
CRONOS FINANCE (BERMUDA) LIMITED
Issuer
FORTIS BANK (NEDERLAND) N.V.
Agent
FORTIS BANK (NEDERLAND) N.V.
Noteholder
HOLLANDSCHE BANK-UNIE N.V.
Noteholder

and
NIB CAPITAL BANK N.V.
Noteholder
 
THIRD AMENDED AND RESTATED LOAN AGREEMENT
Dated as August 1, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
Section 101.
  Defined Terms     1  
Section 102.
  Other Definitional Provisions     20  
Section 103.
  Interpretation of Loan Agreement     20  
Section 104.
  Payments, Computations, Etc     20  
 
           
 
  ARTICLE II        
 
           
 
  COMMITMENT OF NOTEHOLDERS; THE NOTES        
 
           
Section 201.
  Amounts and Terms of the Loan Noteholder Commitments     21  
Section 202.
  Interest Payments on the Notes and Commitment Fee     22  
Section 203.
  Principal Payments on the Notes     24  
Section 204.
  The Notes     25  
Section 205.
  Registration; Registration of Transfer and Exchange of Notes     26  
Section 206.
  Mutilated, Destroyed, Lost and Stolen Notes     27  
Section 207.
  Delivery, Retention and Cancellation of Notes     28  
Section 208.
  Taxes     28  
Section 209.
  Illegality     30  
Section 210.
  Increased Costs     30  
Section 211.
  Inability to Determine Rates     31  
Section 212.
  Capital Requirements     31  
Section 213.
  Place and Time of Payment     32  
Section 214.
  Offset     32  
Section 215.
  Proration of Payments     32  
 
           
 
  ARTICLE III        
 
           
 
  PAYMENT OF NOTES; STATEMENTS TO NOTEHOLDERS        
 
           
Section 301.
  Trust Account     32  
Section 302.
  Distributions from Trust Account     33  
Section 303.
  Investment of Monies Held in the Trust Account     34  
Section 304.
  Reports to Noteholders     34  
Section 305.
  Records     35  
 
           
 
  ARTICLE IV        
 
           
 
  COLLATERAL        
 
           
Section 401.
  Collateral     35  
Section 402.
  Pro Rata Interest     37  
Section 403.
  Agent’s Appointment as Attorney-in-Fact     38  
Section 404.
  Release of Security Interest     39  
Section 405.
  Administration of Collateral     39  
 
  ARTICLE V        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 501.
  Existence     39  
Section 502.
  Authorization     39  
Section 503.
  No Conflict; Legal Compliance     40  
Section 504.
  Validity and Binding     40  
Section 505.
  Executive Offices     40  
Section 506.
  No Agreements or Contracts     40  
Section 507.
  Consents and Approval     41  
Section 508.
  Margin Regulations     41  
Section 509.
  Taxes     41  
Section 510.
  Other Regulations     41  
Section 511.
  Solvency     41  
Section 512.
  Survival of Representations and Warranties     42  
Section 513.
  No Default     42  
Section 514.
  Litigation and Continent Liabilities     42  
Section 515.
  Title; Liens     42  
Section 516.
  Subsidiaries     42  
Section 517.
  No Partnership     42  
Section 518.
  Pension and Welfare Plans     42  
Section 519.
  Ownership of Issuer     42  
Section 520.
  Perfected Priority Lien     42  
Section 521.
  Trademarks, Patents, Copyrights, Franchises and Liens     42  
 
           
 
  ARTICLE VI        
 
           
 
  COVENANTS        
 
           
Section 601.
  Payment of Principal and Interest; Payment of Taxes     43  
Section 602.
  Maintenance of Office     43  
Section 603.
  Existence     43  
Section 604.
  Protection of Collateral     43  
Section 605.
  Performance of Obligations     44  
Section 606.
  Negative Covenants     44  
Section 607.
  Non-Consolidation of Issuer     45  
Section 608.
  No Bankruptcy Petition     45  
Section 609.
  Liens     45  
Section 610.
  Other Debt     45  
Section 611.
  Guarantees, Loans, Advances and Other Liabilities     45  
Section 612.
  Consolidation, Merger and Sale of Assets     46  
Section 613.
  Other Agreements     46  
Section 614.
  Charter Documents     46  
Section 615.
  Capital Expenditures     46  
Section 616.
  Permitted Activities     46  
Section 617.
  Investment Company Act     47  
Section 618.
  Payments of Collateral     47  
Section 619.
  Notices     47  
Section 620.
  Books and Records     47  
Section 621.
  Taxes     47  
Section 622.
  Subsidiaries     47  
Section 623.
  Investments     47  
Section 624.
  Use of Proceeds     47  
Section 625.
  Managerial Report     48  
Section 626.
  Interest Rate Hedge Agreements     48  
Section 627.
  Financial Statements     48  
Section 628.
  Seller Notes     49  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 629.
  Maintenance of the Collateral     49  
Section 630.
  Insurance     49  
Section 631.
  Nonconsolidation Matters     49  
 
           
 
  ARTICLE VII        
 
           
 
  DISCHARGE OF LOAN AGREEMENT        
 
           
Section 701.
  Full Discharge     51  
Section 702.
  Unclaimed Funds     51  
 
           
 
  ARTICLE VIII        
 
           
 
  DEFAULT PROVISIONS AND REMEDIES        
 
           
Section 801.
  Event of Default     52  
Section 802.
  Acceleration of Stated Maturity; Rescission and Annulment     54  
Section 803.
  Collection of Indebtedness     54  
Section 804.
  Remedies     55  
Section 805.
  Agent May Enforce Claims Without Possession of Notes     56  
Section 806.
  Allocation of Money Collected     56  
Section 807.
  Limitation on Suits     56  
Section 808.
  Unconditional Right of Holders to Receive Principal and Interest     57  
Section 809.
  Restoration of Rights and Remedies     57  
Section 810.
  Rights and Remedies Cumulative     57  
Section 811.
  Delay or Omission Not Waiver     58  
Section 812.
  Control by Majority of Holders     58  
Section 813.
  Waiver of Past Defaults     58  
Section 814.
  Undertaking for Costs     58  
Section 815.
  Waiver of Stay or Extension Laws     59  
Section 816.
  Reserved     59  
Section 817.
  Sale of Collateral     59  
Section 818.
  Action on Notes     59  
 
           
 
  ARTICLE IX        
 
           
 
  THE AGENT        
 
           
Section 901.
  Appointment and Authorization     60  
Section 902.
  Delegation of Duties     60  
Section 903.
  Liability of Agent     60  
Section 904.
  Reliance by the Agent     61  
Section 905.
  Notice of Default     61  
Section 906.
  Credit Decision     61  
Section 907.
  Indemnification     62  
Section 908.
  Agent in Individual Capacity     62  
Section 909.
  Successor Agent     63  
 
           
 
  ARTICLE X        
 
           
 
  CONDITIONS OF EFFECTIVENESS AND SUBSEQUENT ADVANCES        
 
           
Section 1001.
  Effectiveness     63  
Section 1002.
  Subsequent Advances     65  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 1003.
  Incremental Amendments     65  
 
           
 
  ARTICLE XI        
 
           
 
  [RESERVED]        
 
           
 
  ARTICLE XII        
 
           
 
  MISCELLANEOUS PROVISIONS        
 
           
Section 1201.
  Compliance Certificates and Opinions     65  
Section 1202.
  Form of Documents Delivered to Agent     66  
Section 1203.
  Acts of Holders     66  
Section 1204.
  Inspection     67  
Section 1205.
  Limitation of Rights     68  
Section 1206.
  Covenant Calculation     68  
Section 1207.
  Effect on Prior Agreement     68  
Section 1208.
  Severability     68  
Section 1209.
  Notices     68  
Section 1210.
  Consent to Jurisdiction     68  
Section 1211.
  Captions     69  
Section 1212.
  GOVERNING LAW     69  
Section 1213.
  No Petition     69  
Section 1214.
  General Interpretive Principles     69  
Section 1215.
  Counterparts     70  
Section 1216.
  CONSENT TO JURISDICTION     70  
Section 1217.
  Judgment Currency     70  
Section 1218.
  WAIVER OF JURY TRIAL     71  
Section 1219.
  Waiver of Immunity     71  
Section 1220.
  Confidentiality     71  
Section 1221.
  Binding Effect; Assignability     72  
Section 1222.
  Authorization to File Financing Statements     72  
Section 1223.
  No Restriction on Dividends     72  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
EXHIBIT A -
  Depreciation Methods by Type of Container    
EXHIBIT B -
  [Reserved]    
EXHIBIT C -
  Form of Note    
EXHIBIT D -
  List of Agreed Upon Procedures      
SCHEDULE 1
  Trademarks, Patents, Franchises and Licenses    
SCHEDULE 2
  Scheduled Targeted Principal Balance Percentage    
SCHEDULE 3
  Commitments    

-v-



--------------------------------------------------------------------------------



 



          This Third Amended and Restated Loan Agreement, dated as of July 30,
1999, amended and restated as of July 19, 2001, second amended and restated as
of September 23, 2003 and third amended and restated as of August 1, 2005 (as
amended or supplemented from time to time as permitted hereby, this “Loan
Agreement”), between CRONOS FINANCE (BERMUDA) LIMITED, a company organized and
existing under the laws of the Islands of Bermuda (the “Issuer”), FORTIS BANK
(NEDERLAND) N.V. (f/k/a MeesPierson N.V.), a Naamloze Vennootschap, as agent on
behalf of the Noteholders (in such capacity, the “Agent”) and itself, as the
Noteholder (the “Initial Noteholder”), and NIB CAPITAL BANK N.V. (“NIB”), a
Naamloze Vennootschap, and HOLLANDSCHE BANK-UNIE N.V. (“HBU”), a Naamloze
Vennootschap, each as a Noteholder (a “Noteholder”).
W I T N E S S E T H:
          WHEREAS, the parties hereto have agreed to amend and restate the terms
of this Agreement in order to, inter alia, (i) change their respective
Commitments effective as of the date hereof to the amounts set forth on
Schedule 3 attached hereto, (ii) exchange the promissory notes issued under the
Second Amended and Restated Loan Agreement dated as of September 23, 2003, as
previously amended, for new Notes and (iii) to make certain other amendments,
all upon the terms, and subject to the conditions, hereinafter set forth, and in
reliance on the representations and warranties of Issuer set forth herein;
          NOW, THEREFORE, in consideration of the mutual agreements herein
contained, each party agrees as follows:
ARTICLE I
DEFINITIONS
          Section 101. Defined Terms. Capitalized terms used in this Loan
Agreement shall have the following meanings and the definitions of such terms
shall be equally applicable to both the singular and plural forms of such terms:
          Account Debtor: Any “account debtor,” as such term is defined in
Section 9-102(a)(3) of the UCC.
          Accounts: Any “account,” as such term is defined in
Section 9-102(a)(2) of the UCC.
          Accumulated Depreciation: As of any date of determination shall mean
the excess of (i) the Original Equipment Cost of the Containers over (ii) the
Net Book Value of such Containers as of the end of the most recently concluded
fiscal quarter.
          Address: With respect to any Noteholder, the office or offices of the
Noteholder specified in the Note Register.

-1-



--------------------------------------------------------------------------------



 



          Adjusted LIBOR: For each Interest Period, an interest rate per annum
(rounded upward to the nearest 1/16th of one percent (0.0625%)) determined
pursuant to the following formula:

         
    Adjusted LIBOR =
  LIBOR    
 
       
 
  1.00 - Eurodollar Reserve Percentage    

The Adjusted LIBOR shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
          Administration Agreement: The Amended and Restated Administration
Agreement, dated as of July 19, 2001, entered into between the Administrator and
the Issuer, as such agreement shall be amended, supplemented or modified from
time to time in accordance with its terms.
          Administrator: Cronos Containers (Cayman) Ltd., a company organized
under the laws of the Cayman Islands.
          Advance: An advance made by the Noteholders pursuant to the provisions
of Section 201 of this Loan Agreement.
          Affiliate: With respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For the purposes of this definition, “control”, when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
          Agent: The Person performing the duties of the Agent under this Loan
Agreement, initially, Fortis.
          Agent-Related Persons: Fortis and any successor Agent appointed
pursuant to Article IX hereof, together with their respective Affiliates and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
          Aggregate Book Value of Net Finance Lease Receivables: As of any date
of determination, an amount equal to the sum of the Book Values of Net Finance
Lease Receivables of all Eligible Containers that are subject to a Finance
Lease.
          Article 2A: Article 2A (or its equivalent) of the UCC.
          Asset Base: As of any date of determination, an amount equal to the
sum, without duplication:

  (1)   the product of (x) seventy-five percent (75%) and (y) the sum of the Net
Book Values (determined as of the Effective Date or the last day of the
immediately preceding Collection Period, as applicable) of all Eligible

-2-



--------------------------------------------------------------------------------



 



      Containers that are not subject to a Finance Lease then owned by the
Issuer;     (2)   the product of (x) seventy-five percent (75%) and (y) the
Aggregate Book Value of Net Finance Lease Receivables; and     (3)   100% of the
amounts then on deposit in immediately available funds in the Trust Account.

          In determining the amount set forth in clause (y) of numbered
subparagraphs (1) and (2) above, the Net Book Value of any Container that has
been sold by the Issuer or that has suffered a Casualty Event shall be equal to
zero.
          Asset Base Certificate: A certificate completed by the Administrator
with appropriate insertions setting forth the components of the Asset Base as of
the last day of the Collection Period for which such certificate is submitted,
which certificate shall be substantially in the form of Exhibit C to the
Management Agreement and shall be certified by an Authorized Signatory.
          Authorized Signatory: Any person designated by written notice
delivered to the Agent as authorized to execute documents and instruments on
behalf of any Person.
          Availability: As of any date of determination for any Noteholder, the
excess, if any, of (x) the Commitment of such Noteholder on such date of
determination over (y) the Principal Balance of the Note owned by such
Noteholder on such date of determination.
          Bankruptcy Code: The United States Bankruptcy Reform Act of 1978, as
amended.
          Book Value of Net Finance Lease Receivables: With respect to any
Container subject to a Finance Lease as of any date of determination, an amount
equal to the book value of the net finance lease receivables as determined in
accordance with GAAP.
          Breakage Costs: Any amount or amounts as shall compensate a Noteholder
for any loss, cost or expense incurred by such Noteholder in connection with
funding obtained by it with respect to an Advance (as reasonably determined by
such Noteholder) as a result of the failure of a requested Advance to be made
when requested or a prepayment by the Issuer of all or a portion of principal or
interest thereof; provided, that Noteholders shall use reasonable efforts to
mitigate such Breakage Costs.
          Business Day: Any day other than a Saturday, a Sunday or a day on
which banking institutions in Amsterdam, The Netherlands, Bermuda, The City of
New York or in London are authorized or are obligated by law, executive order or
governmental decree to be closed.
          Capital Lease Obligations: For The Cronos Group, at the time any
determination is to be made, the amount of the liability in respect of a capital
lease that

-3-



--------------------------------------------------------------------------------



 



would at that time be required to be capitalized on The Cronos Group’s balance
sheet in accordance with GAAP.
          Carrier Lease: This term shall have the meaning set forth in the
Management Agreement.
          Casualty Event: Any of the following events with respect to any
Container: (a) the actual total loss or compromised total loss of such
Container, (b) such Container shall become lost, stolen, destroyed, damaged
beyond repair or permanently rendered unfit for use for any reason whatsoever,
(c) the seizure of such Container for a period exceeding sixty (60) days or the
condemnation or confiscation of such Container (d) if such Container is subject
to a Lease, such Container shall have been deemed under its Lease to have
suffered a casualty loss as to the entire Container or (e) the sale of such
Container at the end of its economic life.
          Casualty Proceeds: Any payment by, or on behalf of, the Issuer from
any source in connection with a Casualty Event with respect to a Container.
          CF Leasing: CF Leasing Ltd., a company organized and existing under
the laws of the Islands of Bermuda.
          Change of Control: Any one or more of the following: (A) with respect
to the Manager, the failure of the Manager to be a direct or indirect
wholly-owned subsidiary of The Cronos Group; or (B) with respect to the
Guarantor, any of the following events: (a) any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the Securities Act) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Act, except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty percent (50%) of the aggregate voting power of
all classes of voting stock of the Guarantor; and (b) the Guarantor amalgamates
or consolidates with, or merges with or into, another Person or sells, assigns,
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to any Person, or any Person amalgamates or consolidates with, or
merges with or into, the Guarantor, in any such event pursuant to a transaction
in which the outstanding voting stock of all classes of the Guarantor is
converted into or exchanged for cash, securities or other property, other than
any such transaction in which (i) the outstanding voting stock of each class of
the Guarantor is converted into or exchanged for voting stock (other than
redeemable capital stock) of the surviving or transferee company or corporation
and (ii) the holders of each class of the voting stock of the Guarantor
immediately prior to such transaction own, directly or indirectly, not less than
a majority of each class of the voting stock of the surviving or transferee
company or corporation immediately after such transaction.
          Chattel Paper: Any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC, arising out of or in any way related to the
Containers and now owned or hereafter acquired by Issuer.
          Closing Date: The date on which each of the conditions precedent set
forth in Article X of this Loan Agreement shall have been duly fulfilled or
satisfied.

-4-



--------------------------------------------------------------------------------



 



          Code: The United States Internal Revenue Code of 1986, as amended, or
any successor statute thereto.
          Collateral: This term shall have the meaning set forth in Section 401
of this Loan Agreement.
          Collection Period: The period commencing on the Effective Date and
ending on the next succeeding Collection Period Date and thereafter each
successive calendar month commencing on the day after a Collection Period Date
and ending on the next succeeding Collection Period Date.
          Collection Period Date: The last day of each calendar month so long as
any Note issued hereunder is Outstanding.
          Commitment: Forty-Five Million Dollars ($45,000,000) in aggregate,
and, with respect to any Noteholder, the purchase limit or commitment for such
Noteholder set forth on Schedule 3 attached hereto.
          Commitment Fee: As such term is defined in Section 202(d) hereof.
          Consolidated Tangible Net Worth: The excess of (i) the total
stockholder’s equity of The Cronos Group, over (ii) all intangible assets
included in the amount set forth in clause (i), in each case as determined in
accordance with United States generally accepted accounting principles and as
reported on the most recently available financial statements of The Cronos Group
delivered to the Agent and the Noteholders in accordance with the terms of the
Transaction Documents; provided, however, that for purposes of this definition,
any adjustments, both positive and negative, to either or both of the amounts
set forth in either clause (i) or clause (ii) arising from the implementation of
Statement of Financial Accounting Standards No. 133 issued by the Financial
Accounting Standards Board shall be disregarded for purposes of this
calculation.
          Container: Any dry cargo, refrigerated, tank or special purpose
container (including, but not limited to, open top, bulk, flat rack, high cube
and cellular palletwide containers) owned by the Issuer and held for lease or
hire.
          Container Related Agreement: Any agreement relating to the Containers
or agreements relating to the use, lease or management of such Containers
whether in existence on the Effective Date or thereafter acquired, including,
but not limited to, all Leases, the Management Agreement, the Purchase
Agreement, the Administration Agreement and the Chattel Paper.
          Container Representations and Warranties: This term shall have the
meaning set forth in the Purchase Agreement.
          Container Sale Agreement: This term shall have the meaning set forth
in the Purchase Agreement.

-5-



--------------------------------------------------------------------------------



 



          Contracts: All contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments), arising out of or in any way related to the Containers, in or
under which Issuer may now or hereafter have any right, title or interest,
including, without limitation, the Management Agreement, the Administration
Agreement, each Purchase Agreement (including any Container Sale Agreements and
Substitute Container Contribution Agreements issued pursuant to the terms of
such Purchase Agreement), any Interest Rate Hedge Agreements and any related
agreements, security interests or UCC or other financing statements and, with
respect to an Account, any agreement relating to the terms of payment or the
terms of performance thereof.
          Determination Date: The second (2nd) Business Day prior to any Payment
Date.
          Disposition Fee: This term shall have the meaning set forth in the
Management Agreement.
          Distributable Cash Flow: This term shall have the meaning set forth in
Section 302(a) of this Loan Agreement.
          Distribution Report: This term shall have the meaning set forth in the
Management Agreement.
          Documents: Any “documents,” as such term is defined in
Section 9-102(a)(30) of the UCC, arising out of or in any way related to the
Containers and now owned or hereafter acquired by the Issuer.
          Dollars or the sign $: Lawful money of the United States of America.
          Drawdown Date: Any Business Day on which an Advance is made.
          Effective Date: The date on which the third amendment and restatement
of the Original Loan Agreement occurs, which for purposes of this Loan Agreement
shall be deemed to be August 1, 2005.
          Eligible Container: Any Container which, when considered with all
other Containers then owned by the Issuer, shall comply with each of the
following requirements:
     (i) Maximum Concentration of Refrigerated Containers. After giving effect
to the transfer of Containers on any Transfer Date, the sum of the Net Book
Values of all Eligible Containers then owned by the Issuer which are
refrigerated Containers shall not be greater than an amount equal to fifty
percent (50%) of the aggregate Net Book Value of all Eligible Containers on such
Transfer Date;
     (ii) Maximum Concentration of Tank Containers. After giving effect to the
transfer of Containers on any Transfer Date, the sum of the Net Book Values of
all Eligible Containers then owned by the Issuer which are tank Containers shall
not be greater than an amount equal to twenty-five percent (25%) of the
aggregate Net Book Value of all Eligible Containers on such Transfer Date;

-6-



--------------------------------------------------------------------------------



 



     (iii) Maximum Concentration of Specialized Containers. After giving effect
to the transfer of Containers on any Transfer Date, the sum of the Net Book
Values of all Eligible Containers then owned by the Issuer which are special
Containers (including, but not limited to, open top, flat rack, bulk flat rack,
cellular palletwide containers and roll trailers) shall not be greater than
twenty-five percent (25%) of the aggregate Net Book Value of all Eligible
Containers on such Transfer Date;
     (iv) Maximum Concentration for Single Lessee. After giving effect to the
transfer of Containers on any Transfer Date, the sum of the Net Book Values of
all Eligible Containers then owned by the Issuer which are leased to any single
lessee or sublessee shall not exceed twenty percent (20%) of the aggregate Net
Book Value of all Eligible Containers on such Transfer Date;
     (v) Specifications. The Container conforms to the applicable Seller’s
standard specifications for that category of Container and to any applicable
standards promulgated by applicable international standards organizations;
     (vi) Container Representations and Warranties. The Container complies with
the Container Representations and Warranties;
     (vii) Concentration of Finance Leases. After giving effect to the transfer
of Containers on any Transfer Date, the Aggregate Book Value of Net Finance
Lease Receivables does not exceed an amount equal to the product of (a) fifty
percent (50%) and (b) the Asset Base;
     (viii) Bankrupt Lessees. As of the related Transfer Date, the Container is
not then under lease to a lessee which, to the best knowledge of the Manager, is
the subject of an Insolvency Proceeding; and
     (ix) Casualty Losses. To the best knowledge of the Manager, the Container
shall not have been subject to a Casualty Event.
          Equipment: This term shall have the meaning set forth in
Section 9-102(a)(33) of the UCC.
          ERISA: The United States Employee Retirement Income Security Act of
1974, as amended.
          ERISA Affiliate: With respect to any Person, any other Person meeting
the requirements of Section 414(b), (c), (m) or (o) of the Code.
          Eurodollar Disruption Event: The occurrence of any of the following:
(a) a determination by a Noteholder that it would be contrary to law or to the
directive of any central bank or other governmental authority (whether or not
having the force of law) to obtain United States dollars in the London interbank
market to make, fund or maintain any Advance, (b) the failure of one or more of
the Reference Banks to furnish timely information for the purposes of
determining the Adjusted LIBOR, (c) a determination by a Noteholder that the
rate at which

-7-



--------------------------------------------------------------------------------



 



deposits of United States dollars are being offered to such Noteholder in the
London interbank market does not accurately reflect the cost to such Noteholder
of making, funding or maintaining any Advance or (d) the inability of such
Noteholder to obtain United States dollars in the London interbank market to
make, fund or maintain any Advance.
          Eurodollar Reserve Percentage: The maximum reserve percentage
(expressed as a decimal, rounded upward to the nearest 1/100th of one percent
(0.01%)) in effect on the date LIBOR for such Interest Period is determined
(whether or not applicable to any Bank) under regulations issued from time to
time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding having a term comparable to
such Interest Period.
          Event of Default: The occurrence of any of the events or conditions
set forth in Section 801 of this Loan Agreement.
          Excluded Amounts: Any payments received from a lessee under a Lease in
connection with any taxes, fees or other charges imposed by any Governmental
Authority, or indemnity payments for the benefit of the originator of such Lease
or maintenance payments made pursuant to such Lease or other maintenance
agreement.
          Exculpated Parties: This term shall have the meaning set forth in
Section 204(e) hereof.
          Facility Fee: This shall be an amount set forth in the Fee Letter,
dated as of August 1, 2005, between Cronos Finance (Bermuda) Limited and Fortis.
          Federal Reserve Board: The Board of Governors of the United States
Federal Reserve System or any successor thereto.
          Final Payment Date: Three (3) years after the first Payment Date
immediately succeeding the Revolving Credit Loan Maturity Date.
          Finance Lease: This term shall have the meaning set forth in the
Purchase Agreement.
          Fortis: Fortis Bank (Nederland) N.V. (f/k/a MeesPierson N.V.), and its
permitted successors and assigns.
          Generally Accepted Accounting Principles or GAAP: Those generally
accepted accounting principles and practices which are recognized as such by
(i) in the case of the United States, the American Institute of Certified Public
Accountants acting through its Accounting Principles Board or by the Financial
Accounting Standards Board or through other appropriate boards or committees
thereof or (ii) in all other cases, by the appropriate boards or governing
bodies in such jurisdiction.
          General Intangibles: Any “general intangibles,” as such term is
defined in Section 9-102(a)(42) of the UCC, arising out of or in any way related
to the Containers and now

-8-



--------------------------------------------------------------------------------



 



owned or hereafter acquired by Issuer and, in any event, shall include, without
limitation, all right, title and interest which Issuer may now or hereafter have
in or under any Contract, interests in partnerships, joint ventures and other
business associations, licenses, permits, software, data bases, data, materials
and records, claims in or under insurance policies, including unearned premiums,
uncertificated securities, deposit accounts, rights to receive tax refunds and
other payments and rights of indemnification.
          Governmental Authority: This term shall mean (a) any federal, state,
county, municipal or foreign government, or political subdivision thereof,
(b) any governmental or quasi-governmental agency, authority, board, bureau,
commission, department, instrumentality or public body, (c) any court or
administrative tribunal or (d) with respect to any Person, any arbitration
tribunal or other non-governmental authority to whose jurisdiction that Person
has consented.
          Gross Container Revenues: This term shall have the meaning set forth
in the Management Agreement.
          Guarantor: The Cronos Group, a Luxembourg societe anonyme holding, and
its successors and permitted assigns.
          Guarantor Event of Default: The occurrence of any of the events or
conditions set forth in Section 7 of the Guaranty, after the expiration of the
applicable grace and cure periods.
          Guaranty: The Amended and Restated Guaranty, dated as of July 19,
2001, as amended by Amendment 1 thereto dated September 23, 2003 and as amended
by Amendment 2 thereto dated August 1, 2005, by the Guarantor in favor of the
Agent on behalf of the Noteholders, as such agreement shall be amended,
supplemented or modified from time to time in accordance with its terms.
          Holder: See Noteholder.
          Indemnified Party: This term shall have the meaning set forth in
Section 208 hereof.
          Indebtedness: With respect to any Person means, without duplication,
(a) any obligation of such Person for borrowed money, including, without
limitation, (i) any obligation incurred through the issuance and sale of bonds,
debentures, notes or other similar debt instruments, and (ii) any obligation for
borrowed money which is non-recourse to the credit of such Person but which is
secured by any asset of such Person, (b) any obligation of such Person on
account of deposits or advances, (c) any obligation of such Person for the
deferred purchase price of any property or services, except accounts payable
arising in the ordinary course of such Person’s business, (d) any obligation of
such Person as lessee under a capital lease, (e) any Indebtedness of another
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (f) any obligation in respect of interest rate
hedging agreements.

-9-



--------------------------------------------------------------------------------



 



          Independent Accountant: Deloitte & Touche LLP or any other accounting
firm which is (i) “independent” (as defined in the Securities Act and the
applicable published rules and regulations thereunder) with respect to the
Guarantor and its Affiliates and (ii) otherwise reasonably acceptable to the
Majority of Holders.
          Instruments: Any “instrument,” as such term is defined in
Section 9-102(a)(47) of the UCC arising out of or in any way related to the
Containers and now owned or hereafter acquired by Issuer, including, without
limitation, all notes, certificated securities, and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
          Insolvency Law: The Bankruptcy Code or similar insolvency,
reorganization or debtor’s rights law of any applicable jurisdiction in each
case whether now or hereafter in effect.
          Insolvency Proceeding: For any Person, any of the following events:
     (a) the commencement of any case or other proceeding, in any court, seeking
the liquidation, reorganization, dissolution or winding up of such Person or the
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect for a period of 60 days; or an
order for relief in respect of such Person shall be entered in an involuntary
case under any Insolvency Law, or
     (b) the commencement of any voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or such Person shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or the like, of such Person or any substantial
part of its property, or such Person shall make any general assignment for the
benefit of its creditors, or such Person shall fail to, or admit in writing its
inability to, pay its debts generally as they become due.
          Interest Arrearage: For any Payment Date, an amount equal to the
excess, if any, of (a) the Interest Payment for such Payment Date and any
outstanding Interest Arrearage from the immediately preceding Payment Date plus,
to the extent permitted by law, interest on such amounts at the Interest Rate
from the immediately preceding Payment Date through (but not including) the
current Payment Date minus (b) the amount of Interest Payment and Interest
Arrearage actually distributed to the Noteholders on such Payment Date.
          Interest Coverage Ratio: For any Person on a consolidated basis, as of
any date of determination, the ratio of (a) the sum of (i) Net Income for the
six (6) immediately preceding fiscal quarters, (ii) the amount of the provision
for income taxes included in the determination of such Net Income, and (iii) all
interest expense (including amortized loan fees and including interest on
intercompany indebtedness) for borrowed money included in the determination of
such Net Income to (b) the sum of interest expense (excluding amortized loan
fees and, including

-10-



--------------------------------------------------------------------------------



 



to the extent paid, interest on intercompany indebtedness) for the six
(6) immediately preceding fiscal quarters for borrowed money.
          Interest Payment: For any Payment Date, an amount equal to the product
of (i) (A) if the Interest Rate is based on Adjusted LIBOR, a fraction, the
numerator of which shall be equal to the actual number of days elapsed during
the Interest Period ending on the immediately preceding Business Day and the
denominator of which is equal to 360, or (B) if the Interest Rate is based on
Prime Rate, the numerator of which shall be equal to the actual number of days
elapsed during the Interest Period ending on the immediately preceding Business
Day and the denominator of which is equal to 365 or 366, as appropriate,
(ii) the Interest Rate for the immediately preceding Interest Period and
(iii) the Principal Balance on the immediately preceding Payment Date (or, in
the case of the first Payment Date following the Effective Date, on the
Effective Date), after giving effect to any Principal Payments and Principal
Arrearage paid on such preceding Payment Date.
          Interest Period: The one-month period, commencing on a Payment Date
and ending on the Business Day immediately preceding the next succeeding Payment
Date; provided, however, the initial Interest Period commence on the Effective
Date and shall end on August 15, 2005.
          Interest Rate: For each Interest Period, a rate per annum equal to
(A) except during the continuation of a Eurodollar Disruption Event, the sum of
(i) Adjusted LIBOR for such Interest Period plus (ii) either (x) if no Event of
Default is continuing, two percent (2.00%) per annum or (y) at all times not
covered by clause (x), Adjusted LIBOR for such Interest Period plus four percent
(4.00%) or (B) during the continuation of a Eurodollar Disruption Event, the sum
of (i) the Prime Rate in effect for each Interest Period and (ii) either (x) if
no Event of Default is continuing, two percent (2.00%) per annum, or (y) at all
times not covered by clause (x), the Prime Rate in effect for each Interest
Period plus four percent (4.00%).
          Interest Rate Hedge Agreement: Any interest rate swap agreement, cap
agreement or other similar agreement entered into by the Issuer.
          Interest Rate Hedge Provider: Any counterparty to an Interest Rate
Hedge Agreement entered into by the Issuer.
          Inventory: Any “inventory,” as such term is defined in
Section 9-102(a)(48) of the UCC.
          Investment: When used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of
securities of any other Person or by means of loan, advance, capital
contribution, guaranty or other debt or equity participation or interest, or
otherwise, in any other Person, including any partnership and joint venture
interests of such Person in any other Person. The amount of any Investment shall
be the original principal or capital amount thereof less all returns of
principal or equity thereon (and without adjustment by reason of the financial
condition of such other Person) and shall, if made by the transfer or exchange
of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property.

-11-



--------------------------------------------------------------------------------



 



          Irrevocable Proxy: The irrevocable proxy, dated as of July 30, 1999,
by The Cronos Group in favor of an officer of the Agent.
          Issuer: Cronos Finance (Bermuda) Limited, a company organized and
existing under the laws of Bermuda, and its permitted successors and permitted
assigns.
          Issuer Expenses: For any Collection Period, overhead and all other
costs, expenses and liabilities of the Issuer (other than Direct Operating
Expenses paid pursuant to the Management Agreement and any Management Fee)
payable during such Collection Period (including costs and expenses permitted to
be paid to or by the Administrator in connection with the conduct of the
Issuer’s business), in each case determined on a cash basis, including but not
limited to the following:
     (i) administration expenses;
     (ii) accounting and audit expenses of the Issuer;
     (iii) premiums for liability, casualty, fidelity, directors and officers
and other insurance;
     (iv) directors’ fees and expenses;
     (v) legal fees and expenses;
     (vi) other professional fees; and
     (vii) taxes (including personal or other property taxes and all sales,
value added, use and similar taxes).
          Notwithstanding the foregoing, Issuer Expenses shall not include
(1) depreciation or amortization on the Containers and (2) payments of the
principal balance of, and interest or premium (if any) on the Notes.
          Lease: Each and every item of chattel paper, installment sales
agreement, equipment lease or rental agreement (including progress payment
authorizations) to which a Container is subject, including any Carrier Lease.
The term “Lease” includes (a) all payments to be made thereunder relating to a
Container, (b) all rights of Issuer therein, and (c) any and all amendments,
renewals, extensions or guaranties thereof.
          Letter-of-Credit Rights: This term shall have the meaning set forth in
Section 9-102(a)(51) of the UCC.
          LIBOR: The London Inter-Bank Offered Rate (determined solely by the
Agent), rounded upward to the nearest 1/16th of one percent (0.0625%), at which
Dollar deposits are offered to the Agent by major banks in the London interbank
market at or about 11:00 a.m., London Time, on a LIBOR Determination Date, in an
aggregate amount approximately equal to the then outstanding principal balance
of the Notes and for a period of time comparable to the number of days in the
applicable Interest Period. The determination of LIBOR by the Agent shall be
conclusive in the absence of manifest error.

-12-



--------------------------------------------------------------------------------



 



          LIBOR Determination Date: The second (2nd) Business Day prior to the
first day of the related Interest Period.
          Lien: Any security interest, lien, charge, pledge, equity or
encumbrance of any kind.
          List of Containers: This term shall have the meaning set forth in the
Purchase Agreement.
          Loan Agreement: This Third Amended and Restated Loan Agreement, dated
as of August 1, 2005, among the Issuer, the Agent and the Noteholders, and all
amendments hereof and supplements hereto.
          Majority of Holders: The Noteholders representing more than sixty-six
and two-thirds percent (66 2/3%) of the then unpaid principal balance of the
Notes then Outstanding.
          Management Agreement: The Second Amended and Restated Management
Agreement, dated as of August 1, 2005, entered into by and between the Manager
and the Issuer, as such agreement shall be amended, supplemented or modified
from time to time in accordance with its terms.
          Management Fee: For any Collection Period, the amount calculated as
set forth in the Management Agreement.
          Management Fee Arrearage: For any Payment Date, an amount equal to the
excess, if any, of (a) the Management Fee for such Payment Date and any unpaid
Management Fees from all prior Payment Dates over (b) the amount of Management
Fee and Management Fee Arrearage actually paid to the Manager on such Payment
Date.
          Management Period: The period commencing on the Closing Date and
ending on the next succeeding Management Period Date and thereafter each
successive period of three consecutive months during the Term commencing on the
day after a Management Period Date and ending on the next succeeding Management
Period Date.
          Management Period Date: The last day of each April, July, October and
January during the Term.
          Manager: The Person performing the duties of the Manager under the
Management Agreement; initially, Cronos Containers (Cayman) Ltd., a company
organized under the laws of the Cayman Islands, and its successors and permitted
assigns.
          Manager Default: The occurrence of any of the events or conditions set
forth in Section 9 of the Management Agreement, after the expiration of the
applicable grace and cure periods.
          Managing Officer: Any representative of the Administrator involved in,
or responsible for, the management of the day-to-day operations of the Issuer
and the administration and servicing of the Containers and the other Collateral
whose name appears on a list of

-13-



--------------------------------------------------------------------------------



 



managing officers furnished to Issuer and the Agent by the Administrator, as
such list may from time to time be amended.
          Manufacturer Sale Agreements: This term shall have the meaning set
forth in Section 610 hereof.
          Material Adverse Change: Any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse change
whatsoever upon the validity or enforceability of any Transaction Document,
(b) is or could reasonably be expected to be material and adverse to the
condition (financial or otherwise) or business operations of the Guarantor,
Issuer, Administrator or Manager, individually or taken together as a whole,
(c) materially impairs or could reasonably be expected to materially impair the
ability of the Guarantor, Issuer, Administrator or Manager to perform its
obligations under the Transaction Documents, or (d) materially impairs or could
reasonably be expected to materially impair the ability of Agent to enforce any
of its or their legal remedies pursuant to the Transaction Documents.
          Net Book Value: With respect to any Container as of any date of
determination, an amount equal to the net book value (determined in accordance
with GAAP using the depreciation method set forth in Exhibit A hereto) as of the
end of the immediately preceding Collection Period.
          Net Container Revenues: This term shall have the meaning set forth in
the Management Agreement.
          Net Income: For any Person, as calculated for any period of
determination, the net income (or net losses) for such period.
          Note: Any one of the Notes issued pursuant to the terms of this Loan
Agreement, substantially in the form of Exhibit C hereto.
          Noteholder or Holder: The person in whose name a Note is registered in
the Note Register, except that, solely for the purposes of giving any consent,
waiver, request or demand, the interest evidenced by any Note registered in the
name of the Seller or the Issuer or any Affiliate of any of them known to be
such an Affiliate by the Agent shall not be taken into account in determining
whether the requisite percentage of the Aggregate Principal Balance of the
Outstanding Notes necessary to effect any such consent, waiver, request or
demand is represented.
          Note Register: The register maintained by the Agent pursuant to
Section 205 of this Loan Agreement.
          Officer’s Certificate: A certificate signed by a duly authorized
officer of the Person who is required to sign such certificate which, in the
case of the Issuer, may be a certificate signed by an authorized officer of the
Administrator.
          Opinion of Counsel: A written opinion of counsel, who, unless
otherwise specified, may be counsel employed by the Issuer, Guarantor, Seller or
the Manager, in each case

-14-



--------------------------------------------------------------------------------



 



reasonably acceptable to the Person or Persons to whom such Opinion of Counsel
is to be delivered. The counsel rendering such opinion may rely (i) as to
factual matters on a certificate of a Person whose duties relate to the matters
being certified, and (ii) insofar as the opinion relates to local law matters,
upon opinions of local counsel.
          Original Equipment Cost: With respect to any Container, the sum of
(i) the vendor’s or manufacturer’s invoice price of such Container and (ii) all
reasonable and customary inspection, transport, and initial positioning costs
necessary to put such Container in service.
          Other Taxes: This term shall have the meaning set forth in Section 208
of this Loan Agreement.
          Outstanding: When used with reference to the Notes and as of any
particular date, any Note theretofore and thereupon being authenticated and
delivered except:
     (i) any Note cancelled by the Agent or proven to the satisfaction of the
Agent to have been duly cancelled by the Issuer at or before said date;
     (ii) any Note, or portion thereof, called for payment or redemption for
which monies equal to the principal amount or redemption price thereof, as the
case may be, with interest to the date of maturity or redemption, shall have
theretofore been deposited with the Agent (whether upon or prior to maturity or
the redemption date of such Note);
     (iii) any Note in lieu of or in substitution for which another Note shall
subsequently have been authenticated and delivered; and
     (iv) any Note held by the Guarantor, Manager, Issuer, the Seller or any of
their respective Affiliates.
          Outstanding Obligations: As of any date, all accrued interest payable
on, and the then unpaid principal balance of, all Notes issued under this Loan
Agreement and all other amounts owing to Noteholders or to any Person under the
Loan Agreement.
          Overdue Rate: A rate per annum equal to the sum of (i) the applicable
Interest Rate plus (ii) two percent (2%).
          Patents: This term shall have the meaning set forth in the Collateral
Agreement, dated as of November 16, 2001, by and among Cronos Equipment
(Bermuda) Limited, a company organized and existing under the laws of the Island
of Bermuda, Cronos Finance (Bermuda) Limited, a company organized and existing
under the laws of the Island of Bermuda, and Fortis Bank (Nederland) N.V. (f/k/a
MeesPierson N.V.), a Naamloze Vennootschap, as the secured party, as the same
shall be amended, supplemented, or otherwise modified.
          Payment Date: The fifteenth (15th) day of each month or, if such day
is not a Business Day, the immediately preceding Business Day.

-15-



--------------------------------------------------------------------------------



 



          Payment Intangible: Any “payment intangible,” as such term is defined
in Section 9-102(a)(61) of the UCC, arising out of or in any way related to the
Containers and now owned or hereafter acquired by Issuer.
          Permitted Liens: With respect to the Collateral, any or all of the
following: (i) Liens for taxes not yet delinquent or which are being contested
in good faith by appropriate Proceedings and for the payment of which adequate
reserves are provided by the Manager; (ii) with respect to the Containers,
carriers’, warehousemen’s, mechanics, or other like Liens arising in the
ordinary course of business and relating to amounts not yet due or which shall
not have been overdue for a period of more than sixty (60) days or which are
being contested in good faith by appropriate Proceedings and for the payment of
which adequate reserves are provided by the Manager; (iii) with respect to the
Containers, Leases entered into in the ordinary course of business providing for
the leasing of Containers; and (iv) Liens created by this Agreement; provided
that any Proceedings of the type described in clauses (i) and (ii) above could
not reasonably be expected to subject the Agent or any Noteholder to any civil
or criminal penalty or liability or involve any significant risk of material
loss, sale or forfeiture of all or any material portion of the Collateral.
          Person: An individual, a partnership, a limited liability company, a
company, a corporation, a joint venture, an unincorporated association, a
joint-stock company, a trust, or other entity or a government or any agency or
political subdivision thereof.
          Plan: An “employee benefit plan,” as such term is defined in ERISA,
established or maintained by Issuer or any ERISA Affiliate or as to which Issuer
or any ERISA Affiliate contributes or is a member or otherwise may have any
liability.
          Potential Event of Default: A condition or event which, after notice
or lapse of time or both, will constitute an Event of Default.
          Prime Rate: For any day, the weighted average of Fortis’ cost of funds
(as determined in good faith by Fortis) for such day. The prime rate is a rate
set by a Noteholder based upon various factors, including such Noteholder’s
costs and desired return, general economic conditions and other factors, and is
neither directly tied to an external rate of interest or index or necessarily
the lowest or best rate of interest actually charged by such Noteholder at any
given time to any customer or particular class of customers for any particular
credit extension. A Noteholder may make commercial or other loans at rates of
interest at, above or below its prime rate.
          Principal Arrearage: For any Payment Date, an amount equal to the
excess, if any, of (a) the Principal Payment for such Payment Date and all prior
Payment Dates, over (b) the amount of Principal Payment and Principal Arrearage
actually distributed to the Noteholders on such Payment Date and all prior
Payment Dates.
          Principal Balance: With respect to any Note as of any date of
determination, an amount equal to the excess of (x) the sum of (A) the unpaid
principal balance of such Note on the Effective Date and (B) the sum of all
Advances made on or subsequent to the Effective Date,

-16-



--------------------------------------------------------------------------------



 



over (y) the cumulative amount of all principal payments (including principal
prepayments) actually paid to such Noteholder subsequent to the Effective Date.
          Proceeding: Any suit in equity, action at law, or other judicial or
administrative proceeding.
          Proceeds: “Proceeds,” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include, without limitation, (a) any and all
Accounts, Chattel Paper, Instruments, cash or other proceeds payable to Issuer
from time to time in respect of the Collateral, (b) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to Issuer from time to time
with respect to any of the Collateral, (c) any and all payments (in any form
whatsoever) made or due and payable to Issuer from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral above by any governmental body, authority, bureau
or agency (or any person acting under color of governmental authority), and
(d) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
          Pro Rata: With respect to the Noteholders, in proportion to the unpaid
principal balances of their respective Notes at any given time.
          Prospective Owner: Each prospective initial Holder acquiring a Note,
each prospective transferee acquiring a Note, and each prospective owner of a
beneficial interest in a Note acquiring such beneficial interest.
          Purchase Agreement: When used in the singular, either of, and, when
used in the plural, any or all of (as the context may require) (i) the Purchase
Agreement, dated as of July 30, 1999, among Cronos Equipment (Bermuda) Limited,
Cronos Containers Limited, Cronos Capital Corp., and the Issuer as amended by
Amendment No. 1 thereto, (ii) the Purchase Agreement, dated as of July 19, 2001,
among Cronos Containers Limited, Cronos Containers (Cayman) Ltd. and the Issuer,
and (iii) the Container Sale Agreement, dated as of August 1, 2005, among Cronos
Funding (Bermuda) Ltd. and the Issuer, and all amendments and supplements
thereto.
          Rated Institutional Noteholder: An institutional Noteholder whose long
term unsecured debt obligations are then rated BBB- or better by Standard &
Poor’s Rating Services and Baa-3 or better by Moody’s Investors Service, Inc.
          Record Date: With respect to any Payment Date, the last Business Day
of the month preceding the month in which the related Payment Date occurs.
          Reference Banks: The banks designated by the Agent for the
determination of LIBOR in accordance with Section 202(c) of this Loan Agreement.
          Renewal Fee: As such term is defined in Section 202(e) hereof.
          Reportable Event: This term shall have the meaning given to such term
in ERISA.

-17-



--------------------------------------------------------------------------------



 



          Revolving Credit Loan Maturity Date: August 15, 2007, or if such date
is not a Business Day, the Business Day immediately preceding such date, or such
later date pursuant to the provisions hereof.
          Rule 144A: Rule 144A under the Securities Act, as such Rule may be
amended from time to time.
          Sale: As such term is defined in Section 817 hereof.
          Scheduled Principal Payment Amount: For any Payment Date following the
Revolving Credit Loan Maturity Date, the excess, if any, of (x) the sum of the
Principal Balances of all Notes then Outstanding, over (y) the Scheduled
Targeted Principal Balance for the Notes for such Payment Date.
          Scheduled Targeted Principal Balance: On any Payment Date following
the Revolving Credit Loan Maturity Date, an amount equal to the product of
(x) the sum of the unpaid Principal Balances of all Notes Outstanding on the
Revolving Credit Loan Maturity Date and (y) the percentage set forth opposite
such Payment Date (based on the number of months elapsed from the Revolving
Credit Loan Maturity Date) on Schedule 2 hereto under the column entitled
“Scheduled Targeted Principal Balance.”
          Securities Act: The United States Securities Act of 1933, as amended
from time to time.
          Seller: Any or all, as the context may require, of (i) Cronos
Equipment (Bermuda) Limited, a company organized and existing under the laws of
the Islands of Bermuda, (ii) Cronos Containers Limited, a company organized and
existing under the laws of the United Kingdom, (iii) Cronos Capital Corp., a
corporation organized and existing under the laws of the State of California,
(iv) Cronos Containers (Cayman) Ltd., a company organized and existing under the
laws of the Cayman Islands, and (v) Cronos Funding (Bermuda) Ltd., a company
organized and existing under the laws of the Islands of Bermuda.
          Seller Notes: This term shall have the meaning given to such term in
the Purchase Agreement.
          Solvent: When used with respect to any Person, such Person (i) owns
property the fair value of which is greater than the amount required to pay all
of such Person’s Indebtedness, (ii) owns property the present fair saleable
value of which is greater than the amount that will be required to pay the
probable liabilities of such Person on its then existing Indebtedness as such
become absolute and matured, (iii) is able to pay all of its Indebtedness as
such Indebtedness matures, and (iv) has capital reasonably sufficient to carry
on its then existing business.
          State: Any state of the United States of America and, in addition, the
District of Columbia.
          Stock Pledge Agreements: Any or all, as the context may require, of:
(i) the Amended and Restated Issuer Stock Pledge Agreement, dated as of July 19,
2001, between The Cronos Group and the Agent with respect to the shares of the
Issuer and (ii) the Amended and

-18-



--------------------------------------------------------------------------------



 



Restated Stock Pledge Agreement, dated as of July 19, 2001, between The Cronos
Group and the Agent, with respect to the shares of Cronos Holdings Investments
(US) Inc.
          Subsidiary: A Person means any corporation, association, partnership,
joint venture or other business entity of which more than fifty percent (50.0%)
of the voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.
          Supporting Obligations: This term shall have the meaning set forth in
Section 9-102(a)(77) of the UCC.
          Tangible Net Worth Leverage Ratio: For The Cronos Group, the ratio of
(i) the sum of (x) The Cronos Group’s Total Debt plus Capital Lease Obligations
(without duplication) and (y) 50% of the Total Debt of CF Leasing, to (ii) The
Cronos Group’s Consolidated Tangible Net Worth.
          Taxes: Shall have the meaning set forth in Section 208 of this Loan
Agreement.
          Term: For the Management Agreement, the period commencing on the
Closing Date and ending on the close of business on the date on which all
outstanding obligations under this Loan Agreement shall have been paid in full,
unless earlier terminated in accordance with the provisions hereof.
          The Cronos Group: The Cronos Group, a societe anonyme holding
organized and existing under the laws of the Grand Duchy of Luxembourg.
          Total Debt: At the end of each quarter, the sum of all debt, as
determined in accordance with GAAP and as reported on the most recently
available quarterly financial statements of The Cronos Group.
          Transaction Documents: Any and all of the Loan Agreement, the Notes,
the Management Agreement, the Purchase Agreements, the Administration Agreement,
the Irrevocable Proxy, the Guaranty, the Stock Pledge Agreements, and any and
all other agreements, documents and instruments executed and delivered by or on
behalf or support of Issuer with respect to the issuance and sale of the Notes,
as the same may from time to time be amended, modified, supplemented or renewed.
          Transfer Date: This term shall have the meaning given to such term in
the Purchase Agreement.
          Trust Account: The account or accounts established by the Issuer for
the benefit of the Agent pursuant to Section 302 of the Loan Agreement.
          UCC: The Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Agent’s security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than

-19-



--------------------------------------------------------------------------------



 



the State of New York, the term “UCC” shall mean the Uniform Commercial Code as
in effect in such other jurisdiction for purposes of the provisions hereof
relating to such attachment, perfection of priority and for purposes of
definitions related to such provisions. The Uniform Commercial Code as in effect
in the applicable jurisdiction.
          Unused Commitment: With respect to any Noteholder as of any date of
determination, the excess of (i) the Commitment then in effect for such
Noteholder, over (ii) the Principal Balance of the Note owned by such Noteholder
as of such date of determination after giving effect to all Advances made and
all principal payments to be received by such Noteholder on such date of
determination.
          Warranty Purchase Amount: This term shall have the meaning set forth
in the Purchase Agreement.
          Section 102. Other Definitional Provisions.
          (a) All terms defined in this Loan Agreement shall have the defined
meanings when used in any agreement, certificate or other document made or
delivered pursuant hereto, unless otherwise defined therein.
          (b) As used in this Loan Agreement and in any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in this Loan Agreement or in any such certificate or other document, and
accounting terms partly defined in this Loan Agreement or in any such
certificate or other document to the extent not defined, shall have the
respective meanings given to them under GAAP. To the extent that the definitions
of accounting terms in this Loan Agreement or in any such certificate or other
document are inconsistent with the meanings of such terms under GAAP or
regulatory accounting principles, the definitions contained in this Loan
Agreement or in any such certificate or other document shall control.
          (c) With respect to any Collection Period, the “related Determination
Date,” the “related Record Date,” and the “related Payment Date” shall mean the
Determination Date, Record Date, and Payment Date, respectively, next following
the end of such Collection Period, and the relationships among Determination
Dates, Payment Dates and Record Dates shall be correlative to the foregoing
relationships.
          Section 103. Interpretation of Loan Agreement. A “Section,” an
“Exhibit” or a “Schedule” is, unless otherwise stated, a reference to a section
hereof, an exhibit hereto or a schedule hereto, as the case may be. Section
captions used in this Loan Agreement are for convenience only, and shall not
affect the construction of this Loan Agreement. The words “hereof,” “herein,”
“hereto” and “hereunder “and words of similar purport when used in this Loan
Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement.
          Section 104. Payments, Computations, Etc.
          (a) Unless otherwise expressly provided herein, all amounts to be paid
or deposited by or on behalf of the Issuer hereunder shall be paid or deposited
in accordance with

-20-



--------------------------------------------------------------------------------



 



the terms hereof no later than 11:00 a.m. (Amsterdam time) on the day when due
in immediately available funds, in Dollars, to the applicable account.
          (b) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, such extension of time shall in such case be included in the
computation of payment of interest or any fee payable hereunder, as the case may
be.
ARTICLE II
COMMITMENT OF NOTEHOLDERS; THE NOTES
          Section 201. Amounts and Terms of the Loan Noteholder Commitments.
          (a) Commitments. Subject to the terms and conditions of this Loan
Agreement and in reliance upon the representations, warranties and covenants set
forth herein, each Noteholder shall make its portion of the Commitment available
to the Issuer on the Effective Date. The portions of the Commitment attributable
to Fortis, HBU and NIB on the Effective Date are set forth on Schedule 3
attached hereto.
          (b) Reduction of Commitments. The Issuer may, on not less than five
(5) Business Days’ prior written notice to the Agent, permanently reduce the
undrawn amount of the Commitment, in whole or in part; provided, however, that
(i) each such reduction must be for an amount of not less than Two Million
Dollars ($2,000,000) and any reduction in excess thereof must be in an integral
multiple of $500,000 and (ii) after giving effect to such reduction, the sum of
the Commitments of all Noteholders must at least equal the sum of the Principal
Balances of all Notes then Outstanding. Each such notice of reduction or
termination of a Commitment shall be irrevocable.
          (c) Advances. Prior to the Revolving Credit Loan Maturity Date, each
Note shall be a revolving note with a maximum principal amount equal to the
Commitment then in effect for the related Noteholder, and the Issuer, subject to
the terms and conditions of this Agreement, may borrow, repay and reborrow
amounts in respect of the Commitments. After the Revolving Credit Loan Maturity
Date, the unpaid Principal Balance shall become due and payable in accordance
with Schedule 2 attached hereto as long as no Event of Default has occurred and
is continuing. The Agent shall maintain a record of all Advances and repayments
made on the Notes and absent manifest error such records shall be conclusive.
          (d) Funding of Advance. On the Drawdown Date requested by the Issuer
and provided that the Issuer shall have satisfied all applicable conditions
precedent set forth in Article X hereof, each Noteholder shall, subject to the
terms and conditions of this Loan Agreement, deposit with the account designated
by the Issuer by wire transfer of same day funds not later than 1:00 p.m.
(Amsterdam time) an amount equal to its Pro Rata share of the requested Advance;
provided, however, that each Advance by each Noteholder shall be for an amount
(A) not less than the lesser of (x) its then unused Commitment and (y) such
Noteholder’s Pro Rata share of Five Hundred Thousand Dollars ($500,000), and not
greater than (B) the lesser of (x) the Availability of such Noteholder on such
Business Day and (z) such Noteholder’s Pro Rata

-21-



--------------------------------------------------------------------------------



 



share of the Asset Base; provided, further, that in the event that any
Noteholder fails to make an Advance in accordance with its Commitment, then the
other Noteholder(s) shall not be obligated to fund their Pro Rata share of the
defaulted Noteholder Advance.
          (e) Request for Advance. Each request for an Advance shall be
submitted in writing to the Agent by not later than 1:00 p.m. (Amsterdam time)
on the second (2nd) Business Day prior to the date of the requested Advance.
Such notice shall include (i) a calculation of the Asset Base (calculated to
include any Containers to be acquired with the proceeds of such Advance) and
(ii) the amount of such Advance to be funded by each Noteholder. The Issuer’s
request shall be irrevocable when given and shall be in a minimum aggregate
amount equal to the lesser of (i) Five Hundred Thousand Dollars ($500,000) and
(ii) the then unused Commitment. Issuer shall pay interest on the Notes at the
rates and in the manner set forth in Section 202 hereof. Each request for an
Advance shall constitute a reaffirmation by Issuer that (1) no Event of Default
or Manager Default has occurred and is continuing and (2) the representations
and warranties contained in the Transaction Documents are true, correct and
complete in all material respects to the same extent as though made on and as of
the date of the request, except to the extent such representations and
warranties specifically relate to an earlier date, in which event they shall be
true, correct and complete in all material respects as of such earlier date.
          If (i) any Advance requested by the Issuer is not, for any reason
whatsoever, related to a default or nonperformance by the Issuer, made or
effectuated on the date specified therefor or (ii) any optional prepayment of
the Notes is not made when specified by notice in writing by the Issuer to the
Agent, the Issuer shall pay Breakage Costs.
          Section 202. Interest Payments on the Notes and Commitment Fee.
          (a) Interest on Notes. Each Note shall bear interest on the unpaid
Principal Balance thereof at a rate per annum equal to the Interest Rate for the
applicable Interest Period. Interest on the Notes shall be payable on each
Payment Date from amounts on deposit in the Trust Account in accordance with
Section 302(a) of this Loan Agreement. Interest shall be calculated on the basis
of actual days elapsed in a year consisting of (i) 360 days if the Interest Rate
is based on Adjusted LIBOR, or (ii) 365 or 366 days if the Interest Rate is
based on the Prime Rate. Subject to the terms of this Loan Agreement relating to
the prepayments of the Notes, the unpaid Principal Balance of, and all accrued
interest on, the Notes and all other amounts payable by the Issuer under the
Transaction Documents shall be due and payable on the Final Payment Date.
          (b) Overdue Interest. If the Issuer shall default in the payment of
the principal of or interest on any Note or on any other amount becoming due
under this Loan Agreement or any other Transaction Document, the Issuer shall
from time to time pay interest on such unpaid amounts, to the extent permitted
by applicable law, to, but not including, the date of actual payment (after as
well as before judgment), at a rate per annum equal to the Overdue Rate, for the
period during which such principal, interest or other amount shall be unpaid.
All such overdue interest shall be payable from amounts on deposit in the Trust
Account in accordance with Section 302(a) of this Loan Agreement.

-22-



--------------------------------------------------------------------------------



 



          (c) Determination of LIBOR.
          (i) On each LIBOR Determination Date, the Agent shall determine LIBOR
for the next succeeding Interest Period for a period equal to one month on the
basis of the offered LIBOR quotations, appearing on Telerate Page 3750 as of
11:00 a.m., London Time, on such LIBOR Determination Date. If such rate does not
appear on Telerate Page 3750, the rate for that day will be determined on the
basis of the rates at which deposits in U.S. dollars are offered by the
Reference Banks at approximately 11:00 a.m., London Time, on the LIBOR
Determination Date to prime banks in the London interbank market for a period of
one month commencing on that day. The Agent will request the principal London
office of each of the Reference Banks to provide a quotation of its rate. If at
least two such quotations are provided, the rate for that day will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that day will be the arithmetic mean of the rates quoted
by major banks in New York City, selected by the Agent at approximately
11:00 a.m. (New York time) on that day for loans in U.S. Dollars to leading
European banks for a period of one month commencing on that day.
          (ii) If necessary, on each LIBOR Determination Date, the Agent shall
designate the banks that shall act as the Reference Banks for the succeeding
Interest Period. The Agent may conclusively rely and shall be protected in
relying upon the offered quotations (whether electronic, written or oral) of the
selected Reference Banks.
          (iii) The establishment of LIBOR, and the subsequent calculation of
the Interest Rate for each Interest Period by the Agent in the absence of
manifest error, shall be final and binding. Promptly upon the determination of
LIBOR, the Interest Rate applicable to the Interest Period to which such LIBOR
determination relates shall be delivered by facsimile transmission from the
Agent to the Issuer, the Administrator and the Noteholders.
          (d) Commitment Fee. On each Payment Date occurring in the months of
March, June, September and December, the Issuer shall pay a commitment fee (the
“Commitment Fee”) to each Noteholder in an amount equal to the sum for each day
during the three (3) immediately preceding Collection Periods of the product of
(x) 0.375%, (y) a fraction (expressed as percentage) the numerator of which is
one (1) and the denominator of which is equal to three hundred sixty (360) and
(z) the Availability of such Noteholder on such date. Such Commitment Fee shall
be payable from amounts then on deposit in the Trust Account in accordance with
Section 302 hereof.
          (e) Renewal Fee. In the event that the Revolving Credit Loan Maturity
Date is extended without amendments of any material terms of this Agreement for
a period of 364 days, or some portion thereof, on the Revolving Credit Loan
Maturity Date, the Issuer shall pay or cause to be paid a renewal fee (the
“Renewal Fee”) to each Noteholder in an amount equal to the product of (x) 0.25%
and (y) the final Commitment as of the Revolving Credit Loan Maturity Date of
each respective Noteholder as shall be determined by the Agent. In the event
that the Revolving Credit Loan Maturity Date is extended (A) with amendments of
material terms for a period of 364 days or (B) for a period of longer than
364 days with or without amendments of material terms, the Noteholders shall be
entitled to an arrangement fee, to be determined at such time by the
Noteholders. No such extension of the Revolving Credit Loan Maturity Date shall

-23-



--------------------------------------------------------------------------------



 



be effective unless the same shall be in writing and consented to by all of the
Noteholders, as set forth in Section 202(f) hereof.
          (f) Extension of Revolving Credit Loan Maturity Date. The Issuer may,
within 90 days, but no later than 45 days (or such shorter period as may be
approved by the parties hereto), prior to the then current Revolving Credit Loan
Maturity Date, by written notice to the Agent request the Noteholders to extend
the Revolving Credit Loan Maturity Date for an additional period of up to 364
days (or a longer period at the Agent’s discretion) from the date on which the
renewal is approved. The Agent shall promptly forward such written notice to
each of the Noteholders. Each of the Noteholders shall make a determination, in
its sole discretion and after a full credit review, within 30 days of its
receipt of the Issuer’s request, as to whether or not it will agree to extend
the Revolving Credit Loan Maturity Date; provided, however, that the failure of
any Noteholder to make a timely response to the Issuer’s request for extension
of the Revolving Credit Loan Maturity Date shall be deemed to constitute a
refusal by such Noteholder to extend the Revolving Credit Loan Maturity Date.
The Revolving Credit Loan Maturity Date shall only be extended upon the consent
of 100% of the Noteholders. Any such renewal shall become effective only upon
written confirmation to the Issuer by the Agent on behalf of the Noteholders of
their agreement to so renew and upon receipt by the Agent of any fees required
to be paid in connection with such renewal, and any such renewal shall be
binding upon the Noteholders.
          Section 203. Principal Payments on the Notes.
          (a) Scheduled Amortization of Notes. The Principal Balance of the
Notes shall be payable on each Payment Date from amounts on deposit in the Trust
Account and from amounts drawn on the Guaranty in an amount equal to (i) so long
as no Event of Default is continuing, the Scheduled Principal Payment Amount for
such Payment Date, or (ii) if an Event of Default is then continuing, the then
aggregate Principal Balance of the Notes shall be payable in accordance with
Section 802 hereof. The unpaid Principal Balance of each Note together with all
unpaid interest (including any overdue interest), fees, expenses, costs and
other amounts payable by the Issuer to the Noteholders pursuant to the terms
hereof, shall be due and payable in full on the earlier to occur of (x) the date
on which an Event of Default shall occur and the Notes have been accelerated in
accordance with the provisions of Section 802 hereof and (y) the Final Payment
Date.
          (b) Voluntary Prepayment of Notes. The Issuer may, from time to time,
and upon at least five (5) Business Days’ prior written irrevocable notice to
the Agent and each Noteholder, make an optional prepayment of principal of the
Notes, in whole or in part; provided, however, that any partial prepayment of
principal shall be in a minimum amount of Two Hundred Fifty Thousand Dollars
($250,000). The Issuer shall promptly confirm any telephonic notice of
prepayment in writing. Any optional prepayment of principal made by the Issuer
pursuant to this Section 203(b) shall also include (i) accrued interest to the
date of the prepayment on the principal balance being prepaid and (ii) if such
prepayment is being made on a day other than a Payment Date, any Breakage Costs;
provided, however, that no prepayment fee shall be required in connection with
any prepayment required pursuant to the terms of this Loan Agreement in
accordance with Section 2.03(c) or (d).

-24-



--------------------------------------------------------------------------------



 



          (c) Mandatory Redemption Upon Change of Control. If on any
Determination Date a Change of Control occurs with respect to the Manager or The
Cronos Group, the Issuer shall at the direction of the Agent (acting at the
written direction of the Noteholders) redeem the Notes sixty (60) days after
receipt of notice requesting such redemption for a purchase price equal to the
then outstanding Principal Balance of such Notes plus all accrued interest
thereon and all other amounts owing pursuant to this Loan Agreement and the
other Transaction Documents.
          (d) Mandatory Prepayment of Notes Due to an Asset Base Imbalance. If
on any Determination Date, the then unpaid principal balance of the Notes
exceeds the Asset Base, the Issuer shall promptly on the first following Payment
Date (but in any event no later than the time required by Section 801(x)) make a
mandatory prepayment of the Principal Balance of the Notes in an amount equal to
such excess;
          (e) Mandatory Prepayment of Notes Due to Sale of Containers. All
Proceeds resulting from a sale of Continers by the Issuer permitted hereunder
shall be used by the Issuer to make a mandatory prepayment of the Principal
Balance of the Notes equal to the amount of such Proceeds if such sale occurs
after the Revolving Credit Loan Maturity Date (as the same may be extended
pursuant to Section 202(f) hereof).
          Section 204. The Notes.
          (a) The Advances made by each Noteholder shall be evidenced by a grid
Note, issued in fully registered form and substantially in the form of Exhibit C
attached hereto, which Notes shall be known as “Cronos Finance (Bermuda) Limited
Secured Notes.” The Agent shall maintain a record of all Advances and repayments
made on the Notes and absent manifest error such records shall be conclusive.
          (b) The Payment Date with respect to the Notes shall be the fifteenth
(15th) day of each month, or, if such day is not a Business Day, the immediately
preceding Business Day.
          (c) Payments of principal and interest on the Notes shall be payable
from funds on deposit in the Trust Account at the times and in the amounts set
forth in Article III hereof. All payments of principal and interest on the Notes
shall be paid to the Noteholders reflected in the Note Register as of the
related Record Date by wire transfer of immediately available funds for receipt
prior to 11:00 a.m. (Amsterdam time) on the related Payment Date. Any payments
received by a Noteholder after 11:00 a.m. (Amsterdam time) on any day shall be
considered to have been received on the next succeeding Business Day.
          (d) The Notes shall be executed on behalf of the Issuer by the
President or any Vice-President or director of the Issuer. In case any officer
of the Issuer whose signature shall appear on the Notes shall cease to be an
officer of the Issuer before the delivery of such Notes, such signature or
facsimile signature shall nevertheless be valid and sufficient for all purposes.
          (e) No recourse may be taken, directly or indirectly, with respect to
the obligations of the Issuer on the Notes or under this Loan Agreement or any
certificate, statement or other writing delivered in connection herewith or
therewith, against any incorporator,

-25-



--------------------------------------------------------------------------------



 



subscriber, agent, administrator, shareholder, partner, officer or director, as
such, of the Issuer or any predecessor, successor, Affiliate or controlling
person of the Issuer, or against any stockholder of a corporation, partner of a
partnership or beneficiary or equity owner of a trust, succeeding thereto (all
of the foregoing, collectively, the “Exculpated Parties”), it being understood
(and each holder of Note, by its acceptance thereof, shall be deemed to have
consented and agreed) that recourse shall be solely to the Collateral. The
Issuer and any director or officer or employee or agent of the Issuer may rely
in good faith on any document of any kind prima facie properly executed and
submitted by a Person respecting any matters arising hereunder. No suit, claim
or proceeding shall be brought against the Exculpated Parties or any of them for
any obligation under or relating to the Notes, this Loan Agreement or any
agreement, instrument, certificate or other document delivered in connection
therewith.
          Section 205. Registration; Registration of Transfer and Exchange of
Notes. (a) The Agent shall keep at its principal office books for the
registration and transfer of the Notes (the “Note Register”). The Issuer hereby
appoints the Agent as its registrar and transfer agent to keep such books and
make such registrations and transfers as hereinafter set forth in this
Section 205. The names and addresses of the Holders of all Notes and all
transfers of, and the names and addresses of the transferee of, all Notes will
be registered in such Note Register. The Person in whose name any Note is
registered shall be deemed and treated as the owner and Holder thereof for all
purposes of this Loan Agreement, and the Agent and the Issuer shall not be
affected by any notice or knowledge to the contrary. If a Person other than the
Agent is appointed by the Issuer to maintain the Note Register, the Issuer will
give the Agent prompt written notice of such appointment and of the location,
and any change in the location, of the successor note registrar, and the Agent
shall have the right to inspect the Note Register at all reasonable times and to
obtain copies thereof, and the Agent shall have the right to rely upon a
certificate executed on behalf of the note registrar by an officer thereof as to
the names and addresses of the Noteholders and the principal amounts and number
of such Notes.
          (b) Payments of principal, premium, if any, and interest on any Note
shall be payable on each Payment Date only to the registered Holder thereof on
the Record Date immediately preceding such Payment Date. The principal of,
premium, if any, and interest on each Note shall be payable at the principal
office of the Agent in immediately available funds in such coin or currency of
the United States of America as at the time for payment shall be legal tender
for the payment of public and private debts. Notwithstanding the foregoing or
any provision in any Note to the contrary, if so requested by the registered
Holder of any Note by written notice to the Agent, all amounts payable to such
registered Holder may be paid either (i) by crediting the amount to be
distributed to such registered Holder to an account maintained by such
registered Holder with the Agent or by transferring such amount by wire to such
other bank in the United States, including a Federal Reserve Bank, as shall have
been specified in such notice, for credit to the account of such registered
Holder maintained at such bank, or (ii) by mailing a check to such registered
Holder to the address specified in such notice, in either case without any
presentment or surrender of such Note to the Agent at the principal office of
the Agent.
          (c) In the event that a Noteholder shall request a new Note or Note(s)
in different denominations, such Noteholder shall surrender to the Issuer the
Note(s) then held by

-26-



--------------------------------------------------------------------------------



 



such Noteholder against receipt from the Issuer of new Note(s) which in the
aggregate shall evidence the then unpaid principal balance of the Note(s) so
surrendered.
          (d) Any service charge made or expense incurred by the Agent for any
such registration, discharge from registration or exchange referred to in this
Section 205 shall be paid by the Noteholder. The Agent or the Issuer may require
payment by the Holder of a sum sufficient to cover any tax expense or other
governmental charge payable in connection therewith.
          (e) Any Note is transferable, with the prior written consent of all
other Noteholders to any Person only upon the delivery to the Issuer (with a
copy to the Agent) of all of the following: (i) the Note to be so transferred,
(ii) an assignment executed by the existing Holder or its duly authorized
attorney, (iii) a certification from the transferring Noteholder to the effect
that such transfer is made in a transaction which does not require registration
under the Securities Act and pursuant to an effective registration or
qualification under any foreign or State securities or “Blue Sky” laws, or in a
transaction which does not require such registration or qualification and
(iv) an acknowledgment by the transferee that it is bound by the terms and
conditions of this Agreement, including its obligation to make Advances. Upon
satisfaction of the requirements set forth in the preceding sentence, the Issuer
shall execute and deliver to the transferee a new Note the same as the Note so
surrendered.
          (f) Any Noteholder may at any time sell participating interests in any
Note issued hereunder to one or more commercial banks or other Persons;
provided, however, that (i) such Noteholder’s obligations under the Transaction
Documents shall remain unchanged, (ii) such Noteholder shall remain solely
responsible for the performance of such obligations, (iii) Issuer and the Agent
shall continue to deal solely and directly with such Noteholder in connection
with such Noteholder’s rights and obligations under the Transaction Documents
and (iv) all other Noteholders shall have given their prior written consent
thereto.
          Section 206. Mutilated, Destroyed, Lost and Stolen Notes. (a) If
(i) any mutilated Note is surrendered to the Agent, or the Agent receives
evidence to its satisfaction of the destruction, loss or theft of any Note, and
(ii) there is delivered to the Agent such security or indemnity as it and the
Issuer may require to hold the Issuer and the Agent harmless (the unsecured
indemnity of a Rated Institutional Noteholder being deemed satisfactory for such
purpose), then the Issuer shall execute and the Issuer shall deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
replacement Note of the same maturity and of like terms as the mutilated,
destroyed, lost or stolen Note; provided, however, that if any such destroyed,
lost or stolen Note, but not a mutilated Note, shall have become, or within
seven days shall be, due and payable, or shall have been called for redemption,
the Issuer may pay such destroyed, lost or stolen Note when so due or payable
instead of issuing a replacement Note.
          (b) If, after the delivery of such replacement Note, or payment of a
destroyed, lost or stolen Note pursuant to the proviso to the preceding
sentence, a bona fide purchaser of the original Note in lieu of which such
replacement Note was issued presents for payment such original Note, the Issuer
and the Agent shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expense incurred by
the Issuer or the Agent in connection therewith.

-27-



--------------------------------------------------------------------------------



 



          (c) The Agent may, for each new Note delivered under the provisions of
this Section 206, require the advance payment by the Noteholder of the expenses,
including counsel fees, service charges and any tax or governmental charge which
may be incurred by the Agent. Any Note issued under the provisions of this
Section 206 in lieu of any Note alleged to be destroyed, mutilated, lost or
stolen, shall be equally and proportionately entitled to the benefits of this
Loan Agreement with all other Notes. The provisions of this Section 206 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Notes.
          Section 207. Delivery, Retention and Cancellation of Notes. Each
Noteholder is required, and hereby agrees, to return to the Agent, within
30 days after the Final Payment Date, any Note on which the final payment due
thereon has been made. Any such Note as to which the Agent has made or holds the
final payment thereon shall be deemed cancelled and shall no longer be
Outstanding or outstanding for any purpose of this Loan Agreement, whether or
not such Note is ever returned to the Agent. Matured Notes delivered upon final
payment to the Issuer and any Notes transferred or exchanged for other Notes
shall be cancelled and destroyed by the Issuer. If the Agent, for its own
account, shall acquire any of the Notes, such acquisition shall not operate as a
redemption or satisfaction of the indebtedness represented by such Notes. If the
Issuer shall acquire any of the Notes, such acquisition shall operate as a
redemption or satisfaction of the indebtedness represented by such Notes. Notes
which have been cancelled by the Issuer shall be deemed paid and discharged for
all purposes under this Loan Agreement.
          Section 208. Taxes.
          (a) Any and all payments by the Issuer on the Notes shall be made free
and clear of, and without deduction or withholding for, any and all present or
future taxes, fees, duties, levies, imposts, deductions, charges or
withholdings, whatsoever imposed by any Governmental Authority, and all
liabilities with respect thereto, excluding, in the case of each Noteholder and
any Person to whom a Noteholder has sold an interest in the Note owned by such
Noteholder (such Noteholder and any such person being an “Indemnified Party”),
such taxes as are imposed on or measured by each Indemnified Party’s net income
by the jurisdiction under the laws of which such Indemnified Party, as the case
may be, is organized or maintains an office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).
          (b) In addition, the Issuer shall pay (i) any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Loan Agreement
or any other documents related to the issuance of the Notes and (ii) any present
or future taxes, withholdings or liabilities relating to the use, possession or
leasing of the Containers (hereinafter referred to as “Other Taxes”).
          (c) If any Taxes or Other Taxes are directly asserted or imposed
against any Indemnified Party, the Issuer shall indemnify and hold harmless such
Indemnified Party for the full amount of the Taxes or Other Taxes (including any
Taxes or Other Taxes asserted or imposed by any jurisdiction on amounts payable
under this Section 208) paid by the Indemnified

-28-



--------------------------------------------------------------------------------



 



Party and any liability (including penalties, interest, additions to tax and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted or imposed. Payment under this
indemnification shall be made within thirty (30) days from the date the
Indemnified Party makes written demand therefor. The Indemnified Party, in its
discretion also may, but shall not be obligated to, pay such Taxes or Other
Taxes and the Issuer will promptly pay such additional amount (including any
penalties, interest or expenses, except for, in the event the Indemnified Party
fails to deliver notice of such assertion of Taxes or Other Taxes to the Issuer
within ninety (90) days after it has received notice of such assertion or
imposition of Taxes or Other Taxes, any such penalties, interest or expenses
which would not have arisen but for the failure of the Indemnified Party to so
notify the Issuer of such assertion or imposition of Taxes or Other Taxes) as is
necessary in order that the net amount received by the Indemnified Party after
the payment of such Taxes or Other Taxes (including any Taxes on such additional
amount) shall equal the amount the Indemnified Party would have received had not
such Taxes or Other Taxes been asserted or imposed. The Indemnified Party shall
return to the Issuer the amount of any Taxes or Other Taxes for which it
receives a refund, net of any income or other taxes that it will be required to
pay as a result of the receipt of such refund.
          (d) If the Issuer shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Indemnified Party, then:
               (i) the sum payable shall be increased as necessary so that after
making all required deductions such Indemnified Party receives an amount equal
to the sum it would have received had no such deduction or withholding been
made;
               (ii) the Issuer shall make such deduction or withholding; and
               (iii) the Issuer shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
          (e) Within thirty (30) days after the date of any payment by the
Issuer of Taxes or Other Taxes, the Issuer shall furnish to each of the
Noteholders the original or a certified copy of a receipt evidencing payment
thereof, or other evidence of payment satisfactory to the Noteholders.
          (f) If the Issuer fails to pay any Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Indemnified Party, the
required receipts or other required documentary evidence, the Issuer shall
indemnify the Indemnified Party for any incremental Taxes or Other Taxes,
interest or penalties that may become payable by the Indemnified Party as a
result of any such failure.
          (g) If the Issuer is required to pay additional amounts to any
Indemnified Party pursuant to Section 208, then such Indemnified Party shall use
its reasonable efforts (consistent with legal and regulatory restrictions) to
change its Address so as to eliminate any such additional payment by the
Indemnified Party which may thereafter accrue if such change in the judgment of
such Indemnified Party is not otherwise disadvantageous to such Indemnified
Party.

-29-



--------------------------------------------------------------------------------



 



          (h) In addition, if requested by the Issuer in writing within fifteen
(15) Business Days after receipt of notice from any Indemnified Party of the
liability for any Taxes or Other Taxes pursuant to this Section 208, such
Indemnified Party shall in good faith diligently contest in the name of the
Issuer the validity, applicability and amount of such Taxes or Other Taxes by
(x) resisting payment of the Tax or Other Taxes, fee or other charge, (y) not
paying the same except under protest, if protest is necessary and proper, or
(z) if payment is made, seeking a refund in appropriate administrative or
judicial proceedings. Notwithstanding anything to the contrary herein, in no
event shall any such contest by such Indemnified Party with respect to the
imposition of any Taxes or Other Taxes for which the Issuer is obligated to pay
pursuant to this Section 208 be initiated or permitted to continue, unless
(i) the Issuer and the Guarantor shall have agreed in writing to promptly pay,
and shall pay to such Indemnified Party within 10 days after request for such
payment, on an after-tax basis, any and all expenses associated with such
contest (including all out of pocket costs, expenses, reasonable outside legal
and accounting fees and disbursements, penalties, fines, additions to tax and
interest thereon), (ii) no Event of Default shall have occurred and be
continuing, (iii) in the reasonable determination of the Indemnified Party, the
action to be taken will not (A) result in any material danger or risk of sale,
forfeiture or loss of, or the creation of any Lien on the Collateral or
(B) result in the risk of any criminal or non-tax civil penalties, (iv) the
Issuer shall have provided at the Issuer’s expense to such Indemnified Party an
opinion of independent tax counsel (selected by the Issuer and reasonably
acceptable to such Indemnified Party) to the effect that there is a reasonable
basis for contesting such Taxes or Other Taxes and (v) the amount of the
potential indemnity exceeds $25,000. The Indemnified Party shall from time to
time keep the Issuer informed of all aspects of any such proceeding and shall
from time to time consult with the Issuer and its counsel with respect to any
such proceeding.
          Section 209. Illegality. (a) If an Indemnified Party shall determine
that it is unlawful to maintain any investment in any Note at a rate based upon
LIBOR, the Issuer shall prepay in full all Notes then outstanding, together with
interest accrued thereon and any Breakage Costs, either on the last day of the
Interest Period thereof if the Indemnified Party may lawfully continue to
maintain such investment in any Note at a rate based upon LIBOR to such day, or
immediately, if the Indemnified Party may not lawfully continue to maintain such
investment in any Note at a rate based upon LIBOR.
          (b) If any Noteholder shall require the Issuer to prepay any Note
immediately as provided in Section 209(a), then concurrently with such
prepayment, the Issuer shall issue to the affected Noteholder and the affected
Noteholder shall purchase, in the amount of such repayment, a loan or note at a
rate which, in the sole discretion of the affected Noteholder, reflects an index
based on the Prime Rate.
          (c) Before giving any notice to the Issuer pursuant to this
Section 209, the affected Noteholder shall designate a different Address with
respect to its LIBOR Notes if such designation will avoid the need for giving
such notice or making such demand and will not, in the judgment of the
Noteholder, be illegal or otherwise disadvantageous to the Noteholder.
          Section 210. Increased Costs. If any Indemnified Party shall determine
that, due to either (a) the introduction of or any change (other than any change
by way of imposition of or increase in reserve requirements included in the
calculation of LIBOR) in or in the

-30-



--------------------------------------------------------------------------------



 



interpretation of any law or requirement of law or (b) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to such Indemnified Party of agreeing to maintain their investment in any
Note at a rate of interest based upon LIBOR, then the Issuer shall be liable
for, and shall from time to time, upon demand therefor by such Indemnified
Party, pay to such Indemnified Party such additional amounts as are sufficient
to compensate such Indemnified Party for such increased costs.
          Section 211. Inability to Determine Rates. If the Agent shall have
determined that for any reason adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, the Agent will forthwith
give notice of such determination to the Issuer and each Noteholder. Thereafter,
the obligation of the Noteholders to maintain their investment in any Note at a
rate of interest based upon LIBOR hereunder shall be suspended until the Agent,
upon the instruction of the Majority of Holders, revokes such notice in writing.
During such period of suspension, the Issuer shall issue and the Noteholders
shall purchase a note at a rate described in the last clause of Section 209(b)
hereof.
          Section 212. Capital Requirements. If any Indemnified Party shall
determine that any change after the date of this Loan Agreement in any law,
rule, regulation or guideline adopted pursuant to or arising out of the
July 1988 report of the Basle Committee on Banking Regulations and Supervisory
Practices entitled “International Convergence of Capital Measurement and Capital
Standards,” or the adoption after the date hereof of any other law or
requirement of law regarding capital adequacy, or any change after the date of
this Loan Agreement in any of the foregoing or in the enforcement or
interpretation or administration of any of the foregoing by any Governmental
Authority charged with the enforcement or interpretation or administration
thereof, or compliance by any Indemnified Party (or any Address of the
Indemnified Party) or the Indemnified Party’s holding company with any request
or directive regarding capital adequacy of any such Governmental Authority, has
or would have the effect of reducing the rate of return on the Indemnified
Party’s capital or on the capital of the Indemnified Party’s holding company, if
any, as a consequence of maintaining its investment in a Note at a rate of
interest based upon LIBOR to a level below that which the Indemnified Party or
the Indemnified Party’s holding company could have achieved but for such
adoption, change or compliance (taking into consideration the Indemnified
Party’s policies and the policies of the Indemnified Party’s holding company
with respect to capital adequacy) by an amount reasonably deemed by the
Indemnified Party to be material, then, upon written demand by the Indemnified
Party, the Issuer shall pay to the Indemnified Party, from time to time such
additional amount or amounts as will compensate the Indemnified Party or the
Indemnified Party’s holding company for any such reduction suffered. Without
affecting its rights under this Section 212 or any other provision of this Loan
Agreement, the Indemnified Party agrees that if there is any increase in any
cost to or reduction in any amount receivable by the Indemnified Party with
respect to which the Issuer would be obligated to compensate the Indemnified
Party pursuant to this Section 212, the Indemnified Party shall use reasonable
efforts to select an alternative Address which would not result in any such
increase in any cost to or reduction in any amount receivable by the Indemnified
Party; provided, however, that the Indemnified Party shall not be obligated to
select an alternative lending office if the Indemnified Party determines that
(i) as a result of such selection the Indemnified Party would be in violation of
any applicable law, or would incur

-31-



--------------------------------------------------------------------------------



 



material, additional costs or expenses, or (ii) such selection would be
unavailable for regulatory reasons.
          Section 213. Place and Time of Payment. All payments to be made by the
Issuer hereunder (including payments with respect to the Note) shall be made
without set-off or counterclaim and shall be made in immediately available funds
by the Issuer to the Agent for the account of the Noteholders in accordance with
their Pro Rata share. All such payments shall be made to the Agent prior to
11:00 a.m., Amsterdam time, on the date due, by deposit in the Trust Account or
at such other place as may be designated by the Agent to the Issuer in writing.
Any payments received after 11:00 a.m., Amsterdam time, shall be deemed received
on the next Business Day. The Agent shall promptly remit to each Noteholder in
the same type of funds as payment was received, each Noteholder’s share
according to its respective interest of all such payments received by the Agent
for the account of such Noteholder. Whenever any payment to be made hereunder or
under any Note shall be stated to be due on a date other than a Business Days,
such payment may be made on the next succeeding Business Day, and such extension
of time shall be included in the computation of payment of interest or any fees.
          Section 214. Offset. In addition to and not in limitation of all
rights of offset that the Agent or any Noteholder may have under applicable law,
the Agent and each Noteholder shall, upon the occurrence of any Event of Default
or any Potential Event of Default, have the right to appropriate and apply to
the payment of each Note any and all balances, credits, deposits, accounts or
moneys of the Issuer or Guarantor then or thereafter with the Agent or any
Noteholder.
          Section 215. Proration of Payments. If any Noteholder shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
offset, setoff, banker’s lien, counterclaim or otherwise) on account of
principal of or interest on the Note in excess of its Pro Rata share of payments
and other recoveries obtained by all Noteholders on account of principal of and
interest on the Note, such Noteholder shall purchase from the other Noteholders
such participation interest as shall be necessary to cause such purchasing
Noteholder to share the excess payment or other recovery Pro Rata with each of
them; provided, however, that if all, or any portion of, the excess payment or
other recovery is thereafter recovered, from such purchasing Noteholder, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. The Issuer agrees that the Noteholder so
purchasing a participation from the other Noteholders under this Section 215 may
exercise all its rights of payment, including the right of set-off, with respect
to such participation as fully as if such Noteholder were the direct creditor of
the Issuer in the amount of such participation.
ARTICLE III
PAYMENT OF NOTES; STATEMENTS TO NOTEHOLDERS
          Section 301. Trust Account. On or prior to Effective Date, the Issuer
shall establish the Trust Account with the Agent for the benefit of the
Noteholders; such account to be entitled “Cronos Finance (Bermuda)
Limited/Fortis Trust Account”. The Trust Account shall be under the sole
dominion and control of the Agent for the benefit of the Noteholders. The Issuer

-32-



--------------------------------------------------------------------------------



 



shall cause the Manager to deposit in the Trust Account all Net Container
Revenues for the immediately preceding Collection Period by not later than the
Determination Date immediately succeeding such Collection Period. The Issuer
shall not establish any additional accounts without the prior written consent of
the Agent.
          Section 302. Distributions from Trust Account. (a) On each Payment
Date, the Agent, based on the Distribution Report, shall distribute an amount
equal to the sum of (1) all amounts on deposit in the Trust Account as of the
last day of the related Collection Period, (2) payments received from an
Interest Rate Hedge Provider pursuant to an Interest Rate Hedge Agreement and
(3) any earnings on investments pursuant to Section 303 of this Loan Agreement
(the sum of (1), (2) and (3) the “Distributable Cash Flow”), to the following
Persons in the following order of priority, with no payment being made toward
any item unless and until all prior items have been fully satisfied:

  (1)   if no Event of Default is continuing, to the Manager by wire transfer of
immediately available funds, an amount equal to the sum of (x) Management Fee
Arrearage and (y) Management Fee;     (2)   to an Interest Rate Hedge Provider,
any payments owing under an Interest Rate Hedge Agreement other than termination
payments;     (3)   to the Agent by wire transfer of immediately available
funds, $2,000 plus any other fees and expenses of the Agent then due and
payable;     (4)   to such Persons as the Administrator shall direct, the amount
of any Issuer Expenses then due and payable that have not been paid by the
Manager in accordance with the terms of the Management Agreement;     (5)   to
each Holder of a Note on the immediately preceding Determination Date, pro rata,
by wire transfer of immediately available funds (to the account that the
Noteholder has designated to the Agent in writing on or prior to the Business
Day immediately preceding such Payment Date), an amount equal to the sum of
(A) the sum of (x) the Interest Payment and (y) Interest Arrearage, if any and
(B) the sum of (x) the Commitment Fees then owing and (y) any unpaid Commitment
Fees from all prior Payment Dates;     (6)   To each Noteholder, any Scheduled
Principal Payment Amount then due and payable to such Noteholder;     (7)   on
the Final Payment Date or any Payment Date on which an Event of Default is then
continuing, to the Noteholders, pro rata, the unpaid Principal Balance of the
Notes;     (8)   to each Noteholder, any overdue interest, prepayment premium,
Other Taxes or indemnification payments (including any amounts payable pursuant
to Section 210 and Section 212 hereof) then due and payable;

-33-



--------------------------------------------------------------------------------



 



  (9)   to an Interest Rate Hedge Provider, any termination payments owing under
any Interest Rate Hedge Agreement;     (10)   if an Event of Default is
continuing, to the Manager by wire transfer of immediately available funds, an
amount equal to the sum of (x) Management Fee Arrearage and (y) Management Fee;
    (11)   to the Manager, any Disposition Fees then due and payable;     (12)  
to the Manager, any indemnification payments owing by the Issuer to the Manager
pursuant to Section 18 of the Management Agreement;     (13)   to the
Administrative Agent, any indemnification payment owed by the Issuer pursuant to
Section 109 of the Administration Agreement; and     (14)   to the Issuer or its
designee the excess, if any, of (i) any remaining Distributable Cash Flow over
(ii) the sum of the estimated amounts of subparagraphs (4), (5) (if applicable)
and (6) of this Section 302(a) that will be due on the immediately succeeding
Payment Date (which amounts shall be retained in the Trust Account until the
immediately succeeding Payment Date).

          (b) If the amounts to be distributed on any Payment Date are not
sufficient (after giving effect to any payments by the Guarantor) to make
payment in full to the Noteholders with respect to any of clauses described in
Section 302(a) above, then payments to Noteholders pursuant to any such clause
will be allocated to such Noteholders on a pro rata basis based on the amount
payable to each such Noteholder pursuant to each such clause.
          Section 303. Investment of Monies Held in the Trust Account. The Agent
shall invest any cash deposited in the Trust Account in Eligible Investments.
Each Eligible Investment (including reinvestment of the income and proceeds of
Eligible Investments) shall be held to its maturity and shall mature not later
than the Business Day immediately preceding the next succeeding Payment Date.
Any earnings on Eligible Investments in the Trust Account shall be retained in
such account and be distributed in accordance with the terms of this Loan
Agreement.
          Section 304. Reports to Noteholders. (a) By January 31 of each
calendar year following any year during which the Notes are outstanding,
commencing January 31, 2006, the Agent will, to the extent such information is
received from the Administrator, furnish to each Noteholder of record at any
time during such preceding calendar year, a statement setting forth the
aggregate amount of principal and interest paid to such Holder during the
preceding calendar year.
          (b) The Agent shall promptly upon request furnish to each Noteholder a
copy of all reports, financial statements and notices received by the Agent,
pursuant to the terms of the Administration Agreement, the Purchase Agreement or
the Management Agreement.

-34-



--------------------------------------------------------------------------------



 



          Section 305. Records. The Agent shall cause to be kept and maintained
adequate records pertaining to the Trust Account and all disbursements
therefrom. The Agent shall file at least monthly an accounting thereof in the
form of a trust statement with the Issuer and the Administrator.
ARTICLE IV
COLLATERAL
          Section 401. Collateral. (a) In order to secure the payment of all
Outstanding Obligations and the performance of all of the Issuer’s covenants and
agreements in this Loan Agreement and all other Transaction Documents, the
Issuer hereby assigns, conveys, mortgages, pledges, hypothecates and transfers
to Agent, for the benefit of Noteholders to the extent provided herein, a
perfected first priority security interest in and to all of the Issuer’s right,
title and interest in, to and under the following, whether now existing or
hereafter created:
     (i) the Containers including, without limitation, those listed on the List
of Containers;
     (ii) all amounts and Eligible Investments on deposit from time to time in
the Trust Account, including all financial assets and securities entitlements
credited thereto;
     (iii) the Purchase Agreements and any Container Sale Agreements;
     (iv) the Management Agreement;
     (v) the Administration Agreement;
     (vi) All Accounts;
     (vii) All Chattel Paper;
     (viii) All Contracts;
     (ix) All Documents;
     (x) All General Intangibles;
     (xi) All Payment Intangibles;
     (xii) All Instruments;
     (xiii) All Inventory;
     (xiv) All Supporting Obligations:
     (xv) All Equipment;

-35-



--------------------------------------------------------------------------------



 



     (xvi) All Letter-of-Credit Rights;
     (xvii) All other property of the Issuer including, without limitation, all
property of every description now or hereafter in the possession or custody of,
or in transit to, the Agent or such other party for any purpose, including,
without limitation, safekeeping, collection or pledge, for the account of the
Issuer, or as to which the Issuer may have any right or power;
     (xviii) All insurance proceeds of the Collateral, all proceeds of the
voluntary or involuntary disposition of the Collateral or such proceeds;
     (xix) Any and all payments made or due to the Issuer in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental body, authority or agency and any
other cash or non-cash receipts from the sale, exchange, collection or other
disposition of the Collateral; and
     (xx) To the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing.
All of the property described above is collectively called the “Collateral”. In
furtherance of the foregoing, the Issuer hereby grants to the Agent, for the
benefit of the Noteholders, (i) a fixed charge over the Containers, the
Management Agreement and the Purchase Agreements and (ii) a floating charge over
all of the other assets of the Issuer.
          (b) The Notes and the obligations of the Issuer hereunder shall be
solely the obligations of the Issuer (and the Guarantor, to the extent provided
in the Guaranty). Except to the extent provided in the Guaranty, the Noteholders
shall have only the benefit of, and the Notes shall be secured by and be payable
from, the Issuer’s right, title and interest in the Collateral.
          (c) Notwithstanding anything contained in this Loan Agreement to the
contrary, the Issuer expressly agrees that it shall remain liable under each of
its Contracts and each of its licenses to observe and perform all the conditions
and obligations to be observed and performed by it thereunder and that it shall
perform all of its duties and obligations thereunder, all in accordance with and
pursuant to the terms and provisions of each such Contract or license. The Agent
shall not have any obligation or liability under any Contract or license by
reason of or arising out of this Loan Agreement or the granting to Agent of a
Lien therein or the receipt by Agent of any payment relating to any Contract
pursuant hereto, nor shall the Agent be required or obligated in any manner to
perform or fulfill any of the obligations of the Issuer under or pursuant to any
Contract, or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Contract, or to present or file any claim, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
          (d) The Issuer shall continue to collect the Accounts, provided that
such collection is performed in a prudent and businesslike manner, and Agent
may, upon the

-36-



--------------------------------------------------------------------------------



 



occurrence of any Event of Default or Potential Event of Default and upon prior
notice, limit or terminate said authority at any time. Any Proceeds received in
payment of any such Account or in payment for any of its Inventory or on account
of any of its Contracts shall be promptly deposited by the Issuer, except as
otherwise permitted hereby, in precisely the form received (with all necessary
endorsements) in the Trust Account as hereinafter provided, and until so turned
over shall be deemed to be held in trust by the Issuer for the Agent and as
Agent’s property and shall not be commingled with the Issuer’s other funds or
properties. Such Proceeds, when deposited, shall continue to be collateral
security for all of the obligations secured by this Loan Agreement and shall not
constitute payment thereof until applied as hereinafter provided. If an Event of
Default or Potential Event of Default has occurred, at the request of Agent, the
Issuer shall deliver to the Agent all original and other documents evidencing,
and relating to, the sale and delivery of such Inventory and the Issuer shall
deliver all original and other documents evidencing and relating to, the
performance of labor or service which created such Accounts, including, without
limitation, all original orders, invoices and shipping receipts.
          (e) Pursuant to the Management Agreement, Manager shall continue to
manage those Containers that are on lease to lessees at the time the Manager has
been terminated as Manager pursuant to the Management Agreement.
          (f) The Agent may at any time, upon the occurrence of and continuation
of any Event of Default or Potential Event of Default, after first notifying the
Issuer of its intention to do so, notify Account Debtors of the Issuer, parties
to the Contracts of the Issuer, obligors in respect of Instruments of the Issuer
and obligors in respect of Chattel Paper of the Issuer that the Accounts and the
right, title and interest of the Issuer in and under such Contracts,
Instruments, and Chattel Paper have been assigned to Agent and that
(notwithstanding the license granted to the Manager to collect such payments)
payments shall be made directly to Agent. Upon the request of the Agent, the
Issuer shall so notify such Account Debtors, parties to such Contracts, obligors
in respect of such Instruments and obligors in respect of such Chattel Paper.
Upon the occurrence and continuation of an Event of Default or Potential Event
of Default, the Agent may communicate with such Account Debtors, parties to such
Contracts, obligors in respect of such Instruments and obligors in respect of
such Chattel Paper to verify with such parties, to Agent’s satisfaction, the
existence, amount and terms of any such Accounts, Contracts, Instruments or
Chattel Paper.
          (g) The security interest hereby granted to Agent by the Issuer is
subject to the right of any lessee to the quiet enjoyment of the related
Container so long as such lessee is not in default under such Lease and the
Manager under the Management Agreement (or the Agent, as provided in
Section 401(d)) continues to receive all amounts payable under the related
Contract.
          Section 402. Pro Rata Interest. (a) The Notes shall be equally and
ratably entitled to the benefits of this Loan Agreement without preference,
priority or distinction, all in accordance with the terms and provisions of this
Loan Agreement. All Notes issued hereunder are and are to be equally and ratably
secured by this Loan Agreement without preference, priority or distinction on
account of the actual time or times of the delivery of the Notes so that, all
Notes shall have the same right, Lien and preference under this Loan Agreement
and shall all

-37-



--------------------------------------------------------------------------------



 



be equally and ratably secured hereby with like effect as if they had all been
executed, authenticated and delivered simultaneously on the date hereof.
          (b) The execution and delivery of this Agreement shall be upon the
express condition that if the conditions specified in Section 701 of this Loan
Agreement are met, the security interest and all other estate and rights granted
by this Loan Agreement with respect to the Notes shall cease and become null and
void and all of the property, rights, and interest granted as security for the
Notes shall revert to and revest in the Issuer without any other act or
formality whatsoever.
          Section 403. Agent’s Appointment as Attorney-in-Fact. (a) The Issuer
hereby irrevocably constitutes and appoints Agent, and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Issuer and in the name of the Issuer or in its own name, from time
to time at Agent’s discretion, for the purpose of carrying out the terms of this
Loan Agreement, to take any and all appropriate action and to execute and
deliver any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Loan Agreement.
          (b) Except upon the occurrence and continuation of an Event of Default
or Potential Event of Default, the Agent shall not exercise the power of
attorney or any rights granted to Agent pursuant to this Section 403. The Issuer
hereby ratifies, to the extent permitted by law, all that said attorney shall
lawfully do or cause to be done by virtue hereof. The power of attorney granted
pursuant to this Section 403 is a power coupled with an interest and shall be
irrevocable until all Notes are paid and performed in full.
          (c) The powers conferred on Agent hereunder are solely to protect
Agent’s interests in the Collateral and shall not impose any duty upon it to
exercise any such powers. Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and neither it nor
any of its officers, directors, employees, agents or representatives shall be
responsible to the Issuer for any act or failure to act, except for its own
gross negligence or willful misconduct.
          (d) The Issuer also authorizes Agent, at any time and from time to
time upon the occurrence of any Event of Default or Potential Event of Default,
to (i) communicate in its own name with any party to any Contract with regard to
the assignment of the right, title and interest of the Issuer in and under the
Contracts hereunder and other matters relating thereto and (ii) execute, in
connection with the sale of Collateral provided for in Article VIII hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.
          (e) If the Issuer fails to perform or comply with any of its
agreements contained herein and Agent shall perform or comply, or otherwise
cause performance or compliance, with such agreement, the reasonable expenses,
including attorneys’ fees, of Agent incurred in connection with such performance
or compliance together with interest thereon at the Overdue Rate shall be
payable by the Issuer to Agent on demand and shall constitute obligations
secured hereby.

-38-



--------------------------------------------------------------------------------



 



          Section 404. Release of Security Interest. The Agent, at the written
direction of the Administrator, shall release from the security interest created
pursuant to the terms of this Loan Agreement, any Container and the related
items of Collateral (1) for which the Warranty Purchase Amount has been
deposited in the Trust Account in accordance with the provisions of the related
Purchase Agreement or (2) upon the sale of a Container in accordance with the
provisions of Section 6 of the Management Agreement, in each case subject to the
limitations on sales set forth herein. In effectuating such release, the Agent
shall be entitled to rely on a certificate of the Administrator identifying each
Contract or other items to be released from the Loan Agreement in accordance
with the provisions of this Section 404. Notwithstanding the foregoing, each of
the Noteholders hereby consents to the sale of Containers and the related items
of Collateral by the Issuer to CF Leasing on the Closing Date pursuant to that
certain Purchase Agreement and related Container Sale Agreement, each dated as
of the Closing Date, between the Issuer and CF Leasing, and the Agent hereby
releases its security interest with respect to such sold Containers and related
items of Collateral.
          The Agent will, promptly upon receipt of such certificate from the
Administrator, execute and deliver to the Issuer a non-recourse certificate of
release and such additional documents and instruments as that Person may
reasonably request to evidence the termination and release from the Lien of this
Loan Agreement of such Container, the other related items of Collateral.
          Section 405. Administration of Collateral. The Agent hereby
acknowledges the appointment by the Issuer of the Administrator and the Manager
to service and administer the Collateral in accordance with the provisions of
the Administration Agreement and the Management Agreement, respectively, and
agrees to provide the Administrator and the Manager with such documentation, and
to take all such actions, as the Administrator and the Manager may reasonably
request in accordance with the provisions of the Administration Agreement and
the Management Agreement, respectively.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          To induce the Noteholders to purchase the Notes, the Issuer hereby
represents and warrants to the Agent and the Noteholders that:
          Section 501. Existence. Issuer is a company duly organized, validly
existing and in good standing under the laws of Bermuda. Issuer is in good
standing and is duly qualified to do business in each state or county where the
nature of its activities or properties require such qualification, except to the
extent that the failure to be so qualified, licensed or approved would not, in
the aggregate, materially and adversely affect the ability of Issuer to perform
its obligations under and comply with the terms of this Loan Agreement or any
other Transaction to which it is a party.
          Section 502. Authorization. Issuer has the power and is duly
authorized to execute and deliver this Loan Agreement and the other Transaction
Documents to which is a

-39-



--------------------------------------------------------------------------------



 



party; and Issuer is authorized to perform its obligations under this Loan
Agreement and under the other Transaction Documents. The execution, delivery and
performance by Issuer of this Loan Agreement and the other Transaction Documents
to which it is a party do not and will not require any consent or approval of
any Governmental Authority, stockholder or any other Person which has not
already been obtained.
          Section 503. No Conflict; Legal Compliance. The execution, delivery
and performance of this Loan Agreement and each of the other Transaction
Documents and the execution, delivery and payment of the Notes will not:
(a) contravene any provision of Issuer’s articles of incorporation or bye-laws
or other organizational documents; (b) contravene, conflict with or violate any
applicable law or regulation, or any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority; or (c) violate or result
in the breach of, or constitute a default under this Loan Agreement or other
loan or credit agreement, or other agreement or instrument to which Issuer is a
party or by which Issuer, or its property and assets may be bound or affected in
each case that would adversely affect the Issuer’s ability to consummate the
transactions contemplated hereby. Issuer is not in violation or breach of or
default under (i) any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award except to the extent that such violation would
not materially and adversely affect the ability of the Issuer to perform its
obligations under and comply with the terms of the Supplement or any other
Transaction Document to which it is a party or (ii) any material contract,
agreement, lease, license, Loan Agreement or other instrument to which it is a
party.
          Section 504. Validity and Binding. This Loan Agreement is, and other
Transaction Document to which Issuer is a party, when duly executed and
delivered, will be, legal, valid and binding obligations of Issuer, enforceable
against Issuer in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.
          Section 505. Executive Offices. The current location of Issuers
registered office and its only “place of business” (within the meaning of
Section 9-307 of the UCC) is located at Clarendon House, Church Street, Hamilton
HM 11 Bermuda, Attn: Secretary, Telephone: 441 295-1422, Telefax: 441 292-4720.
The books and records (including those regarding the Collateral) of the Issuer
are maintained at Clarendon House, Church Street, Hamilton HM 11 Bermuda. The
Issuer does not have or transact business under any trade names or other names.
          Section 506. No Agreements or Contracts. The Issuer has not transacted
any business on or prior to the Effective Date, except as contemplated by the
“Transaction Documents” entered into in connection with the original Loan
Agreement, dated as of July 30, 1999, among the Issuer, the Agent and First
Union National Bank. The Issuer is not and has not been a party to any contract
or agreement (whether written or oral), other than the Transaction Documents,
except for the “Transaction Documents” entered into in connection with the Loan
Agreement, dated as of July 30, 1999, among the Issuer, the Agent and First
Union National Bank, and in connection with the Amended and Restated Loan
Agreement, dated as of July 19, 2001, among the Issuer, the Agent and Fortis.

-40-



--------------------------------------------------------------------------------



 



          Section 507. Consents and Approval. Except for any approval,
authorization or consent to be obtained on or prior to the Effective Date, no
approval, authorization or consent of any trustee or holder of any Indebtedness
or obligation of Issuer under any material agreement, contract, lease or license
or similar document or instrument to which Issuer is a party or by which Issuer
is bound, is required to be obtained by Issuer in order to make or consummate
the transactions contemplated under the Transaction Documents. All consents and
approvals of, filings and registrations with, and other actions in respect of,
all Governmental Authorities required to be obtained by Issuer in order to make
or consummate the transactions contemplated under the Transaction Documents have
been, or prior to the time when required will have been, obtained, given, filed
or taken and are or will be in full force and effect.
          Section 508. Margin Regulations. Issuer does not own any “margin
security”, as that term is defined in Regulation U of the Federal Reserve Board,
and the proceeds of the Notes will be used only for the purposes contemplated
hereunder. None of the proceeds of the Notes will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Notes to be considered a “purpose credit” within the
meaning of Regulations T, U and X. Issuer will not take or permit any agent
acting on its behalf to take any action which might cause this Supplement or any
document or instrument delivered pursuant hereto to violate any regulation of
the Federal Reserve Board.
          Section 509. Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed by Issuer have been filed with the
appropriate Governmental Authorities, and all Taxes, Other Taxes and other
impositions shown thereon to be due and payable by Issuer have been paid prior
to the date on which any fine, penalty, interest or late charge may be added
thereto for nonpayment thereof, or any such fine, penalty, interest, late charge
or loss has been paid, or Issuer is contesting its liability therefor in good
faith and has fully reserved all such amounts according to GAAP. Issuer has paid
when due and payable all material charges upon the books of Issuer and
Government Authority has asserted any Lien against Issuer with respect to unpaid
Taxes or Other Taxes.
          Section 510. Other Regulations. Issuer is not: (a) a “public utility
company” or a “holding company,” or an “affiliate” or a “Subsidiary company” of
a “holding company,” or an “affiliate” of such a “Subsidiary company,” as such
terms are defined in the United States Public Utility Holding Company Act of
1936, as amended, or (b) an “investment company,” or an “affiliated person” of,
or a “promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the United States Investment Company Act of 1940, as
amended. The application of the proceeds and repayment of the Notes by Issuer
and the performance of the transactions contemplated by this Loan Agreement and
the Transaction Documents will not violate any provision of the United States
Investment Company Act or the United States Public Utility Holding Company Act,
or any rule, regulation or order issued by the SEC thereunder.
          Section 511. Solvency. Issuer was and is Solvent before and after
giving effect to the transactions contemplated by this Supplement.

-41-



--------------------------------------------------------------------------------



 



          Section 512. Survival of Representations and Warranties. Except as
otherwise provided in this Section 512, the representations and warranties of
each party hereto shall remain operative and in full force and effect so long as
any of the Notes shall be Outstanding. The representations and warranties in
this Agreement shall terminate upon the payment and performance in full of the
Outstanding Obligations.
          Section 513. No Default. No Event of Default, Potential Event of
Default, Manager Default or event or condition that with the giving of notice or
the passage of time or both would become a Manager Default has occurred and is
continuing.
          Section 514. Litigation and Continent Liabilities. No claims,
litigation, arbitration proceedings or governmental proceedings by any
Governmental Authority are pending or threatened against or are affecting Issuer
the results of which might interfere with the consummation of any of the
transactions contemplated by this Loan Agreement or any document issued or
delivered in connection herewith.
          Section 515. Title; Liens. Issuer has good, legal and marketable title
to each of its respective assets, and none of such assets is subject to any
Lien, except for the Lien created pursuant to this Loan Agreement.
          Section 516. Subsidiaries. At all times on or prior to the Effective
Date, the Issuer has had no Subsidiaries.
          Section 517. No Partnership. Issuer is not a partner or joint venturer
in any partnership or joint venture.
          Section 518. Pension and Welfare Plans. The Issuer does not maintain
any Plan.
          Section 519. Ownership of Issuer. On the Effective Date, The Cronos
Group owns 12,000 shares of the Issuer representing 100% of total authorized and
issued share capital of the Issuer.
          Section 520. Perfected Priority Lien. On the Effective Date, all
filing and other actions have been made or taken in order to perfect the Lien in
the Collateral created pursuant to the terms of the Transaction Documents. On
the Effective Date, the Agent, on behalf of the Noteholders, will have a legal,
valid and binding perfected Lien on the Collateral which Lien is prior to all
other Liens.
          Section 521. Trademarks, Patents, Copyrights, Franchises and Liens.
The Issuer possesses and owns all necessary trademarks, trade names, copyrights,
patents (including those listed on Schedule 1 hereto), patent rights, franchises
and licenses which are material to the conduct of its business as now operated.

-42-



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
          For so long as any Obligation of the Issuer under this Loan Agreement
and the Notes is Outstanding, the Issuer shall observe each of the following
covenants:
          Section 601. Payment of Principal and Interest; Payment of Taxes.
(a) The Issuer will duly and punctually pay the principal of and interest on the
Notes in accordance with the terms of the Notes and this Loan Agreement.
          (b) Subject to the availability of funds therefor under Article III
hereof, the Issuer will pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, (1) all taxes, of every kind and
nature, and all other governmental charges levied or imposed upon the Issuer or
(to the extent payable by the Issuer) upon the income, profits or property
(including the Collateral or any part thereof) of the Issuer and (2) all lawful
claims for labor, materials and supplies which, if unpaid, might by law become a
lien upon the property of the Issuer; provided, however, that the Issuer shall
not be required to pay or discharge or cause to be paid or discharged any such
tax, assessment, charge or claim the amount, applicability or validity of which
is being contested in good faith by appropriate proceedings and for which the
Issuer maintains adequate reserves and in no event shall any such contest result
in an actual forfeiture of any portion of the Collateral. The Issuer will
deliver to the Agent receipts evidencing the payment of all such taxes,
assessments, levies, fees, rents and other public charges imposed upon or
assessed against the Issuer or the Collateral.
          Section 602. Maintenance of Office. The registered office of the
Issuer and its only “place of business” (within the meaning of Section 9-307 of
the revised UCC) is located at Clarendon House, Church Street, Hamilton HM 11,
Bermuda. The Issuer shall not establish a new location for its “place of
business” (within the meaning of Section 9-307 of the UCC) registered office
unless (i) it shall have given to the Agent not less than thirty (30) days’
prior written notice of its intention so to do, clearly describing such new
location and providing such other information in connection therewith as the
Agent may reasonably request, and (ii) with respect to such new location, it
shall have taken at its own cost all action necessary so that such change of
location does not impair the security interest of the Agent in the Collateral,
or the perfection of the sale or contribution of the Containers to the Issuer,
and shall have delivered to the Agent copies of all filings required in
connection therewith.
          Section 603. Existence. The Issuer will keep in full effect its
existence, rights and franchises as a company under the laws of Bermuda, and
will obtain and preserve its qualification as a foreign company in each
jurisdiction in which such qualification is necessary to protect the validity
and enforceability of this Loan Agreement and the Notes.
          Section 604. Protection of Collateral. The Issuer will from time to
time execute and deliver all amendments hereto and all such financing
statements, continuation statements, instruments of further assurance and other
instruments, and will, upon the reasonable request of the Administrator or the
Agent, take such other action necessary or advisable to:

-43-



--------------------------------------------------------------------------------



 



          (a) grant more effectively the security interest in all or any portion
of the Collateral;
          (b) maintain or preserve the Lien of this Loan Agreement (and the
priority thereof) or carry out more effectively the purposes hereof;
          (c) perfect, publish notice of, or protect the validity of the
security interest in the Collateral created pursuant to this Loan Agreement;
          (d) enforce any of the items of the Collateral; and
          (e) preserve and defend its right, title and interest to the
Collateral and the rights of the Agent in such Collateral against the claims of
all Persons (other than the Noteholders or any Person claiming through the
Noteholders).
          Section 605. Performance of Obligations. The Issuer will not take, or
fail to take, any action, and will use its best efforts not to permit any action
to be taken by others, which would release any Person from any of such Persons
covenants or obligations under any agreement or instrument included in the
Collateral (excluding any Interest Rate Hedge Agreement), or which would result
in the amendment, hypothecation, subordination, termination or discharge of, or
impair the validity or effectiveness of, any such agreement or instrument
(excluding any Interest Rate Hedge Agreement).
          Section 606. Negative Covenants. The Issuer will not:
          (a) sell, transfer, exchange or otherwise dispose of any of the
Collateral, except in connection with a sale pursuant to Sections 612 or 817
hereof or as otherwise permitted by this Loan Agreement; provided, that the
Issuer (or the Manager on its behalf) may make sales of Containers in the
ordinary course of business so long as all of the following conditions are
fulfilled with respect to each such sale:
     (i) no Event of Default is continuing or would result from such sale,
     (ii) the number of Containers sold is a size consistent with the Manager’s
normal course of operations, and
     (iii) all Proceeds from such Sales are deposited into the Trust Account and
applied in accordance with Section 203(d) hereof (as the case may be).
Upon fulfillment of all the above conditions, the sold Containers shall be
released from the Lien of the Loan Agreement;
          (b) claim any credit on, make any deduction from the principal,
premium, if any, or interest payable in respect of the Notes (other than amounts
properly withheld from such payments under any Applicable Law) or assert any
claim against any present or former Noteholder by reason of the payment of any
taxes levied or assessed upon any of the Collateral;

-44-



--------------------------------------------------------------------------------



 



          (c) (i) permit the validity or effectiveness of this Loan Agreement to
be impaired, or (ii) permit the Lien of this Loan Agreement with respect to the
Collateral to be subordinated, terminated or discharged, except as permitted in
accordance with Section 404 or Article VII hereof, or (iii) permit any Person to
be released from any covenants or obligations with respect to such Collateral,
except as may be expressly permitted by the Management Agreement;
          (d) permit the Lien of the Agent, on behalf of the Noteholders, not to
constitute a valid first priority perfected Lien in the Collateral; or
          (e) transact any business within the United States of America;
provided, however, that the Issuer may lease one or more of the Containers to a
Person located or operating in the United States of America.
          Section 607. Non-Consolidation of Issuer. The Issuer shall
(1) maintain its books and records separate from the books and records of any
other entity, (2) maintain separate bank accounts, (3) not commingle its funds
with those of any other Person, (4) not engage in any action that would cause
the separate legal identity of the Issuer not to be respected, including,
without limitation (a) holding itself out as being liable for the debts of any
other Person or (b) acting other than through its duly authorized
representatives or agents, (5) maintain a separate office from that of its
shareholders, and (6) conduct all of its business correspondence in Issuer’s own
name.
          Section 608. No Bankruptcy Petition. The Issuer shall not (1) commence
any case, proceeding or other action under any existing or future bankruptcy,
insolvency or similar law seeking to have an order for relief entered with
respect to it, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, (2) seek appointment of a receiver, trustee, custodian or other similar
official for it or any part of its assets, (3) make a general assignment for the
benefit of creditors, or (4) take any action in furtherance of, or consenting or
acquiescing in, any of the foregoing.
          Section 609. Liens. The Issuer shall not contract for, create, incur,
assume or suffer to exist any Lien upon any of its property or assets, whether
now owned or hereafter acquired, except for (i) the Lien created pursuant to the
terms of this Loan Agreement and (ii) Permitted Liens.
          Section 610. Other Debt. The Issuer shall not contract for, create,
incur, assume or suffer to exist any indebtedness other than any Notes issued
pursuant to this Loan Agreement, the Seller Notes issued pursuant to the
Purchase Agreement and any indebtedness incurred pursuant to any Interest Rate
Hedge Agreement required pursuant to Section 626 hereof, except trade payables
and expense accruals incurred in the ordinary course and which are incidental to
the purposes permitted pursuant to Section 616 hereof (including payables to
manufacturers of Containers incurred pursuant to purchase agreements with such
manufacturers where the Issuer is the purchasing counterparty (“Manufacturer
Sale Agreements”)).
          Section 611. Guarantees, Loans, Advances and Other Liabilities. The
Issuer will not make any loan or advance or credit to, or guarantee (directly or
indirectly or by an

-45-



--------------------------------------------------------------------------------



 



instrument having the effect of assuring another’s payment or performance on any
obligation or capability of so doing, or otherwise), endorse (except for the
endorsement of checks for collection or deposit) or otherwise become
contingently liable, directly or indirectly, in connection with the obligations,
stock or dividends of, or own, purchase, repurchase or acquire (or agree
contingently to do so) any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person.
          Section 612. Consolidation, Merger and Sale of Assets. (a) The Issuer
shall not consolidate with or merge with or into any other Person or convey or
transfer to any Person all or any part of the Collateral, except for (A) (i) any
such conveyance or transfer contemplated in this Loan Agreement issued
hereunder, (ii) any sale of any Container made in accordance with the provisions
of Section 6 of the Management Agreement, and (iii) any sale of any Container
acquired by the Issuer pursuant to any Manufacturer Sale Agreement to an
Affiliate of the Issuer or to any other Person for whom an Affiliate of the
Issuer manages containers, or (B) upon the prior written consent of the Agent.
          (a) The obligations of the Issuer hereunder shall not be assignable
nor shall any Person succeed to the obligations of the Issuer hereunder except
in each case in accordance with the provisions of this Loan Agreement.
          Section 613. Other Agreements. The Issuer will not after the date of
the issuance of the Notes enter into or become a party to any agreements or
instruments other than this Loan Agreement, the Guaranty, the Stock Pledge
Agreements, the Purchase Agreement, any Interest Rate Hedge Agreement required
or permitted pursuant to Section 626 hereof, any Manufacturer Sale Agreements
pursuant to Section 610 hereof, or any other agreement(s) contemplated by this
Loan Agreement or the Purchase Agreement, including, without limitation, any
agreement(s) for disposition of the Collateral permitted by Sections 612, 804 or
817 hereof and any agreement(s) for the sale or re-lease of a Container made in
accordance with the provisions of the Purchase Agreement. In addition, the
Issuer will not amend, modify or waive any provision of the Purchase Agreement
or give any approval or consent or permission provided for therein without the
prior written consent of the requisite Persons set forth in the Purchase
Agreement.
          Section 614. Charter Documents. The Issuer will not amend or modify
its Memorandum of Association or bye-laws, without (i) the unanimous vote of all
Shareholders of the Issuer and (ii) the prior written consent of the Majority of
Holders.
          Section 615. Capital Expenditures. The Issuer will not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(both realty and personalty), without the prior, written approval of the Agent;
provided, however, that if the then aggregate amount advanced to the Issuer
pursuant to this Loan Agreement shall be in compliance with the Asset Base
requirements set forth herein, no such prior, written approval of the Agent
shall be required.
          Section 616. Permitted Activities. The Issuer will not engage in any
activity or enter into any transaction except as permitted under its Memorandum
of Association or bye-laws as in effect on the date on which this Loan Agreement
is executed.

-46-



--------------------------------------------------------------------------------



 



          Section 617. Investment Company Act. The Issuer will conduct its
operations, and will cause the Administrator to conduct the Issuer’s operations,
in a manner which will not subject it to registration as an “investment company”
under the United States Investment Company Act of 1940, as amended.
          Section 618. Payments of Collateral. If the Issuer shall receive from
any Person any payments with respect to the Collateral (to the extent such
Collateral has not been released from the Lien of this Loan Agreement in
accordance with Section 404 hereof), the Issuer shall receive such payment in
trust for the Agent, as secured party hereunder, and subject to the Agent’s
security interest and shall immediately deposit such payment in the Trust
Account.
          Section 619. Notices. The Issuer will notify the Agent in writing of
any of the following events immediately upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken by the Person(s)
affected with respect thereto:
          (a) Default. The occurrence of an Event of Default or a Potential
Event of Default;
          (b) Litigation. The institution of any litigation, arbitration
proceeding or proceeding before any Governmental Authority which might have or
result in a Material Adverse Change;
          (c) Material Adverse Change. The occurrence of a Material Adverse
Change;
          (d) Other Events. The occurrence of such other events as the Agent or
any Noteholder may from time to time specify.
          Section 620. Books and Records. The Issuer shall, and shall cause the
Administrator to, maintain complete and accurate books and records in which full
and correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities.
          Section 621. Taxes. The Issuer shall, or shall cause the Administrator
to, pay when due, all of its taxes, unless and only to the extent that Issuer is
contesting such taxes in good faith and by appropriate proceedings and Issuer
has set aside on its books such reserves or other appropriate provisions
therefor as may be required by GAAP.
          Section 622. Subsidiaries. The Issuer shall not create any
Subsidiaries.
          Section 623. Investments. The Issuer shall not make or permit to exist
any Investment in any Person except for Investments in Eligible Investments made
in accordance with the terms of this Loan Agreement.
          Section 624. Use of Proceeds. The Issuer shall use the proceeds of the
Notes only for the purchase of Containers and other general corporate purposes.
In addition, Issuer shall not permit any proceeds of the Notes to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying any margin

-47-



--------------------------------------------------------------------------------



 



stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended from time to time, and shall furnish to each
Bank, upon its request, a statement in conformity with the requirements of
Regulation U.
          Section 625. Managerial Report. On or prior to each Determination
Date, the Issuer shall deliver to the Agent each of the following: (i) an Asset
Base Certificate as of the most recent Collection Period Date, (ii) a
Distribution Report for the related Collection Period, (iii) a report stating
the Gross Lease Revenues, Operating Expenses, Net Lease Revenues, Management
Fee, Original Equipment Cost, Net Book Value, average age of the Containers, an
aged accounts receivable summary and the top ten customers of the Manager, and
(iv) calculation and certification of each of the financial covenants set forth
herein.
          Section 626. Interest Rate Hedge Agreements. (a) The Issuer shall
enter into and maintain on or prior to the thirtieth (30th) day following
August 1, 2005, and, upon any subsequent acquisition of Containers, within
thirty (30) days thereafter, Interest Rate Hedge Agreements, with one or more
Interest Rate Hedge Providers having a long-term senior unsecured indebtedness
rated not less than “A-1” by S&P or “A3” by Moody’s and which is reasonably
satisfactory to the Agent, having aggregate notional principal balances of not
less than seventy-five percent (75%), and not more than one hundred percent
(100%), of Advances allocated (on a Net Book Value basis) to Eligible Containers
subject to Finance Leases with a remaining tenor of more than three (3) years.
Such Interest Rate Hedge Agreements shall protect the Issuer from fluctuations
in interest rates which would increase the interest payments of the Issuer on
Notes issued under this Loan Agreement; provided, however, this provision shall
not require the Issuer to enter into any Interest Rate Hedge Agreement having an
original notional value of less than Five Million Dollars ($5,000,000). All
Interest Rate Hedge Providers shall be required to enter into agreements not to
commence any case, proceeding or other action under any existing or future
insolvency law seeking to have an order for relief entered with respect to the
Issuer.
          (b) All payments received from an Interest Rate Hedge Provider shall
be deposited by the Issuer directly into the Trust Account.
          Section 627. Financial Statements. (a) Within one hundred twenty
(120) days after the end of each fiscal year of the Issuer, one copy of:
     (i) consolidated balance sheet of the Issuer, at the end of such fiscal
year; and
     (ii) consolidated statement of income of the Issuer for such fiscal year
and consolidated statements of income, retained earnings and cash flows of the
Issuer for such fiscal year, setting forth in each case in comparative form the
figures for the previous year.
          (b) Within sixty (60) days after the end of each fiscal quarter of the
Issuer, one copy of:
     (i) consolidated balance sheet of the Issuer, at the end of such fiscal
quarter; and

-48-



--------------------------------------------------------------------------------



 



     (ii) consolidated statement of income of the Issuer for such fiscal quarter
and consolidated statements of income, retained earnings and cash flows of the
Issuer for that portion of such fiscal year, setting forth in each case in
comparative form the figures for the equivalent timeframe for the previous year.
          Section 628. Seller Notes. Issuer shall only make any payments on the
Seller Notes from amounts distributed to the Issuer pursuant to clause (14) of
Section 302; provided, however, that on the Effective Date the Issuer may make
payments on the Seller Notes from any amounts then on deposit in the Trust
Account (after giving effect to the provisions of Clause (14) of Section
302(a)).
          Section 629. Maintenance of the Collateral. Issuer shall maintain at
its expense, or cause the Manager to maintain, each item of Collateral in good
order and in safe operating condition in accordance with the manufacturer’s
specifications therefor and in accordance with international conventions
regarding Containers.
          Section 630. Insurance. Issuer shall insure, at its expense, or cause
the Manager to insure, the Containers against risks for physical damage, total
loss and claims by third parties for damage. The coverages to be provided under
policy with a reputable insurer to be in accordance with industry practice in
terms of amount, risks and deductibles.
          Section 631. Nonconsolidation Matters.
          The Issuer shall:

  (1)   not engage in any business unrelated to the ownership and financing,
leasing, use and operation of the Containers;     (2)   not have any assets
other than those related to the Containers;     (3)   do all things necessary to
preserve its existence;     (4)   maintain its accounts, books and records
separate from any other Person;     (5)   maintain its books, records,
resolutions and agreements as official records;     (6)   not commingle its
funds or assets with those of any other Person;     (7)   hold its assets in its
own name and maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or any other Person;     (8)   conduct its business in its
name;     (9)   maintain its books, records, financial statements, accounting
records, bank accounts and other entity documents separate from any other
Person, and file its own tax returns;

-49-



--------------------------------------------------------------------------------



 



  (10)   pay its own liabilities out of its own funds and assets;     (11)  
observe all corporate formalities;     (12)   maintain an arms-length
relationship with its Affiliates;     (13)   not have or assume any
indebtedness, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than as expressly permitted under
the Transaction Documents;     (14)   not assume or guaranty or become obligated
for the debts of any other Person nor hold itself out to be responsible for the
debts or obligations of any other Person;     (15)   not acquire obligations or
securities of its member, beneficial owners or its Affiliates;     (16)   remain
Solvent, pay debts and liabilities as they become due and allocate fairly and
reasonably shared expenses, including, without limitation, shared office space;
    (17)   not pledge its assets for the benefit of any other Person, except
pursuant to the Transaction Documents;     (18)   hold itself out and identify
itself as a separate and distinct entity under its own name and not as a
division or part of any other Person;     (19)   maintain and utilize separate
stationary, invoices and checks;     (20)   not make loans or advances to any
other Person;     (21)   not identify its members, beneficial owners or any of
its Affiliates as a division or part of it;     (22)   not enter into or be a
party to any transaction, contract or agreement with its member, beneficial
owners or its Affiliates other than as contemplated in the Transaction
Documents, except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arms-length transaction with an unrelated third party;     (23)   pay
the salaries of its own employees from its own funds;     (24)   maintain
adequate capital for the normal obligations reasonably foreseeable in its
contemplated business and in light of its contemplated business operations.

-50-



--------------------------------------------------------------------------------



 



  (25)   not guarantee any obligation of any Person, including any Affiliate
(except as permitted by the Transaction Documents);     (26)   not engage,
directly or indirectly, in any business other than that arising out of the
ownership and leasing of the Containers and the issuance of the Indebtedness or
the actions required or permitted to be performed under the Transaction
Documents;     (27)   not incur, create or assume any indebtedness other than
the indebtedness incurred by the Issuer in accordance with the Transaction
Documents;     (28)   not to the fullest extent permitted by law, engage in any
dissolution, liquidation, conversion, domestication (including transfer and
continuance), consolidation, merger, asset sale or transfer of ownership
interests other than such activities as are expressly permitted pursuant to any
provision of the Transaction Documents; and     (29)   not form, acquire or hold
any subsidiary (whether corporate, partnership, limited liability company or
other).

ARTICLE VII
DISCHARGE OF LOAN AGREEMENT
          Section 701. Full Discharge. After payment in full of (i) the
principal of, and premium, if any, and interest on, the Notes, (ii) the fees and
charges of the Agent and (iii) all other obligations of the Issuer under this
Loan Agreement the Agent shall, at the request of the Issuer, execute and
deliver to the Issuer such deeds or other instruments as shall be requisite to
evidence the satisfaction and discharge of this Loan Agreement and the security
hereby created, and to release the Issuer from its covenants contained in this
Loan Agreement.
          Section 702. Unclaimed Funds. In the event that any amount due to any
Noteholder remains unclaimed, the Issuer shall, at its expense, cause to be
published once, in the eastern edition of The Wall Street Journal, notice that
such money remains unclaimed. Any such unclaimed amounts shall not be invested
by the Agent (notwithstanding the provisions of Section 303 hereof) and no
additional interest shall accrue on the related Note subsequent to the date on
which such funds were available for distribution to such Noteholder. Any such
unclaimed amounts shall be held by the Agent in trust until the latest of
(i) two years after the date of the publication described in the second
preceding sentence, (ii) the date all other registered Noteholders shall have
received full payment of all principal of and premium, if any, and interest and
other sums payable to them on such Notes or the Agent shall hold (and shall have
notified the registered Noteholders that it holds) in trust for that purpose an
amount sufficient to make full payment thereof when due, and (iii) the date the
Issuer shall have fully performed and observed all their covenants and
obligations contained in this Loan Agreement with respect to such Notes.
Thereafter any such unclaimed amounts shall be paid by the Agent on demand to
the Issuer.

-51-



--------------------------------------------------------------------------------



 



          Thereupon the Agent shall be released from all further liability with
respect to such monies, and thereafter the registered Noteholders in respect of
which such monies were so paid to the Issuer shall have no rights in respect
thereof except to obtain payment of such monies from the Issuer.
ARTICLE VIII
DEFAULT PROVISIONS AND REMEDIES
          Section 801. Event of Default. “Event of Default,” wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or result from
the operation of law or pursuant to any judgment, decree or order of any court
or any order, rule or regulation of any administrative or governmental body):
     (i) default in the payment of principal (including, without limitation, any
Scheduled Principal Payment Amount), the premium, if any, and interest on the
Notes or Commitment Fees within five (5) calendar days after the same shall have
become due and payable in accordance with the terms of such Notes and this Loan
Agreement.
     (ii) default in any material respect in the performance, or breach in any
material respect, of any covenant of the Issuer in this Loan Agreement or any
other Transaction Document (other than a covenant or agreement a breach of which
or default in the performance of which breach is elsewhere in this Section 801
specifically dealt with), or if any representation or warranty of the Issuer
made in this Loan Agreement or any other Transaction Document or in any
certificate or other writing delivered pursuant hereto or thereto or in
connection herewith with respect to or affecting the Notes shall prove to be
inaccurate in any material respect as of the time when the same shall have been
made, and, if such breach or default or inaccuracy is curable, continuance of
such default or breach or inaccuracy for a period of 60 consecutive days after
the earlier to occur of (i) actual knowledge of such default, breach or
inaccuracy by the Issuer or (ii) the date on which there has been given, by
telephone or facsimile, to the Issuer by the Agent, or to the Issuer and the
Agent by any Noteholder, a written notice specifying such default or breach or
inaccuracy and requiring it to be remedied;
     (iii) the entry of a decree or order for relief by a court having
jurisdiction in respect of the Issuer in any involuntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, or sequestrator
(or other similar official) for the Issuer, as the case may be, or for any
substantial part of their respective properties, or ordering the winding up or
liquidation of their respective affairs, and the continuance of any such decree
or order unstayed and in effect for a period of 60 consecutive days;

-52-



--------------------------------------------------------------------------------



 



     (iv) the commencement by the Issuer of a voluntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
the consent by the Issuer, as the case may be, to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or other similar official) of the Issuer, as the case may be, or
any substantial part of their respective properties, or the making by the Issuer
of any general assignment for the benefit of creditors, or the failure by the
Issuer generally to pay its debts as they become due, or the taking of corporate
action by the Issuer in furtherance of any such action;
     (v) any Transaction Document ceases to be in full force and effect;
     (vi) the continuation of a Manager Default for a period of 60 consecutive
days following the date on which such Manager Default occurred;
     (vii) the occurrence of a Guarantor Event of Default;
     (viii) the Issuer shall have failed to redeem the Notes as and when
required by Section 203(c) hereof;
     (ix) the Agent shall fail to have a first priority perfected security
interest in the Collateral and such condition remains unremedied for ten
consecutive days;
     (x) the sum of the then unpaid principal balances of all Notes then
Outstanding on any Payment Date (after giving effect to all payments of
principal to be paid on such Payment Date) exceeds the Asset Base, and such
condition is not remedied for a period of ten (10) consecutive days;
     (xi) a Manager Default shall have occurred and then be continuing and a
replacement Manager is not appointed within 60 days thereof;
     (xii) the Interest Coverage Ratio of The Cronos Group determined as of any
Payment Date occurring on or after the Effective Date shall be less than 1.1 to
1.0;
     (xiii) the Issuer, Manager or Guarantor shall fail to be in compliance with
any of their financial covenants set forth in this Agreement, the Management
Agreement, the Guaranty or any other Transaction Document;
     (xiv) the Guarantor shall have a Tangible Net Worth Leverage Ratio of
greater than 4.50 to 1.0; or
     (xv) the Guarantor shall fail to maintain a Tangible Net Worth of at least
an amount equal to the sum of (x) Fifty Million Dollars ($50,000,000) plus
(y) fifty percent (50%) of all consolidated net income (but not reduced for
losses) for all periods beginning after December 31, 2004.

-53-



--------------------------------------------------------------------------------



 



          Section 802. Acceleration of Stated Maturity; Rescission and
Annulment.
          (a) Upon the occurrence of an Event of Default under either clause
(iii) or (iv) of Section 801, then the principal of, and accrued interest on,
all Notes then Outstanding shall become immediately due and payable without any
further action by any Person. If any other Event of Default under Section 801
occurs and is continuing, then in every case the Agent (unless instructed in
writing to the contrary by the Majority of Holders) shall declare the principal
of, and accrued interest on, all Notes then Outstanding to be due and payable
immediately, by a notice in writing to the Issuer, and upon any such declaration
such principal and accrued interest shall become immediately due and payable.
          (b) At any time after such a declaration of acceleration has been made
and before a judgment or decree for payment of the money due has been obtained
by the Agent as hereinafter in this Article provided, the Majority of Holders,
by written notice to the Issuer and the Agent, may rescind and annul such
declaration and its consequences if:
     (i) the Issuer has paid or deposited with the Agent a sum sufficient to
pay:
     (A) all of the installments of interest and premium on and principal of all
Notes which were overdue prior to the date of such acceleration;
     (B) to the extent that payment of such interest is lawful, interest upon
overdue installments of interest at the default Overdue Rate;
     (C) all sums paid or advanced by the Agent hereunder or the Manager and the
reasonable compensation, out-of-pocket expenses, disbursements and advances of
the Agent, its agents and counsel incurred in connection with the enforcement of
this Loan Agreement; and
     (ii) all Events of Default, other than the nonpayment of the principal of
or interest on Notes which have become due solely by such declaration of
acceleration, have been cured or waived as provided in Section 813 hereof.
     No such rescission with respect to any Event of Default shall affect any
subsequent Event of Default or impair any right consequent thereon.
          (c) Upon the occurrence of an Event of Default, Issuer shall cause
Manager to (i) provide to the Agent such information as the Agent may request in
order to ascertain the location and condition of the Containers, (ii) grant
Agent or any of its employees or agents access to Manager’s information system
(and the system of any affiliates of either of them) providing the equipment
management and tracking information and (iii) grant the Agent the right to
conduct, by itself or through its designated agents on any date the Agent shall
in its sole discretion determine, an audit of the Issuer at Issuer’s expense.
          Section 803. Collection of Indebtedness.

-54-



--------------------------------------------------------------------------------



 



          The Issuer covenants that, if an Event of Default occurs and is
continuing, the Issuer will, upon demand of the Agent, pay to the Agent, for the
benefit of the Noteholders, the whole amount then due and payable on such Notes
for principal and interest, with interest upon the overdue principal and, to the
extent that payment of such interest shall be legally enforceable, upon overdue
installments of interest, at the default interest rate payable with respect to
each such Note; and, in addition thereto, such further amount as shall be
sufficient to cover all Outstanding Obligations, including the costs and
out-of-pocket expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Agent, its agents and counsel
incurred in connection with the enforcement of this Loan Agreement.
          Section 804. Remedies.
          (a) If an Event of Default shall occur and be continuing, the Agent,
by such officer or agent as it may appoint, (A) shall notify the Noteholders of
such Event of Default, (B) may replace the Manager in accordance with the terms
of the Management Agreement, and (C) shall (unless instructed in writing to the
contrary by the Majority of Holders) take all of the following actions:
     (i) institute any Proceedings for the collection of all amounts then due
and payable on the Notes or under this Loan Agreement, whether by declaration or
otherwise, enforce any judgment obtained, and collect from the Collateral and
any other assets of the Issuer any monies adjudged due;
     (ii) take possession of the Collateral or any portion thereof or rights or
interest therein, and, in accordance with the provisions of Section 804(b)
hereof, sell or re-lease such Collateral;
     (iii) institute any Proceedings from time to time for the complete or
partial foreclosure of the Lien created by this Loan Agreement with respect to
the Collateral;
     (iv) exercise any remedies of a secured party under the Uniform Commercial
Code or any applicable law (to the extent not otherwise dealt with in this
Section 804(a)) and take any other appropriate action to protect and enforce the
rights and remedies of the Agent or the Noteholders hereunder; and
     (v) terminate the Commitments of the Noteholders.
          (b) Upon foreclosing upon or otherwise taking possession of the
Collateral in accordance with the provisions of Section 804(a) above, the Agent
shall, in accordance with the written directions of the Majority of Holders,
exercise one or more of the following options: (i) sell the Collateral in
accordance with the provisions of Section 817 hereof or (ii) arrange for the
Manager to operate the Collateral in accordance with the provisions of this
Section 804(b).
          If the Agent shall have not received written direction from the
Majority of Holders with respect to the foregoing actions within 30 days after
the date on which Event of Default shall have occurred, then the Majority of
Holders shall be deemed to have elected to have a replacement Manager operate
the Collateral in accordance with the provisions of this

-55-



--------------------------------------------------------------------------------



 



Section 804(b) for a period not to exceed one year. The Agent shall then use its
best efforts to appoint a company having a net worth of not less than $5,000,000
and whose regular business includes equipment leasing, as the successor to the
Manager of all or any part of the responsibilities, duties or liabilities of the
Manager under the Management Agreement. In connection with the appointment of a
replacement Manager, the Agent may make such arrangements for the compensation
of such replacement out of Net Container Revenues as the Agent shall agree;
provided, however, that no such revised compensation shall be in excess of the
Management Fees permitted the Manager under the Management Agreement and the
arrangement for reimbursement of expenses shall be no more favorable than that
set forth in the Management Agreement. If the Agent is unable to arrange for a
replacement Manager within 90 Business Days, then the Agent shall sell the
Collateral in accordance with Section 817 hereof.
          Section 805. Agent May Enforce Claims Without Possession of Notes.
          (a) In all Proceedings brought by the Agent (and also any Proceedings
involving the interpretation of any provision of this Loan Agreement to which
the Agent shall be a party), the Agent shall be held to represent all of the
Noteholders, and it shall not be necessary to make any Noteholder a party to any
such Proceedings.
          (b) All rights of action and claims under this Loan Agreement or such
Notes may be prosecuted and enforced by the Agent without the possession of any
of the Notes or the production thereof in any Proceeding relating thereto, and
any such Proceeding instituted by the Agent shall be brought in its own name as
Agent hereunder, and any recovery whether by judgment, settlement or otherwise
shall, after provision for the payment of the reasonable compensation, expenses,
and disbursements incurred and advances made, by the Agent, its agents and
counsel, be for the ratable benefit of the Holders of the Notes.
          Section 806. Allocation of Money Collected.
          If the Notes have been declared due and payable following an Event of
Default and such declaration and its consequences have not been rescinded or
annulled, any money collected by the Agent pursuant to this Article or otherwise
and any other monies that may be held or thereafter received by the Agent as
security for such Notes shall be applied, to the extent permitted by law, in the
following order, at the date or dates fixed by the Agent:
          FIRST: To the payment of all amounts due to the Agent in connection
with the enforcement of the remedies set forth in this Article VIII; and
          SECOND: Any remaining amounts shall be distributed in accordance with
Section 302(a) hereof.
          Section 807. Limitation on Suits.
          Except to the extent provided in Section 808 hereof, no Noteholder
shall have the right to institute any Proceeding, with respect to this Loan
Agreement, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

-56-



--------------------------------------------------------------------------------



 



     (i) such Holder has previously given written notice to the Agent of a
continuing Event of Default;
     (ii) the Agent, after request by the Noteholders, shall have failed to
institute Proceedings in accordance with the provisions of Section 804 hereof;
     (iii) such Holder or Holders have offered to the Agent reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request (the unsecured indemnity of a Rated Institutional Noteholder being
deemed satisfactory for such purpose);
     (iv) the Agent has, for 30 days after its receipt of such notice, request
and offer of security or indemnity, failed to institute any such Proceeding; and
     (v) no direction inconsistent with such written request has been given to
the Agent during such 30-day period by the Majority of Holders;
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing themselves of, any
provision of this Loan Agreement to affect, disturb or prejudice the rights of
any other Noteholder, or to obtain or to seek to obtain priority or preference
over any other Noteholder or to enforce any right under this Loan Agreement,
except in the manner herein provided and for the benefit of all Noteholders.
          Section 808. Unconditional Right of Holders to Receive Principal and
Interest.
          Notwithstanding any other provision of this Loan Agreement, each
Noteholder shall have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on such Note as such principal and
interest becomes due and payable and to institute any Proceeding for the
enforcement of such payment, and such rights shall not be impaired without the
consent of such Holder.
          Section 809. Restoration of Rights and Remedies.
          If the Agent or any Holder has instituted any Proceeding to enforce
any right or remedy under this Loan Agreement and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Agent or to such Holder, then and in every such case, subject to any
determination in such Proceeding, the Issuer, the Agent and the Holders shall be
restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Agent and the Holders shall continue
as though no such Proceeding had been instituted.
          Section 810. Rights and Remedies Cumulative.
          No right or remedy conferred upon or reserved to the Agent or to the
Holders pursuant to this Loan Agreement is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or

-57-



--------------------------------------------------------------------------------



 



otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
          Section 811. Delay or Omission Not Waiver.
          No delay or omission of the Agent or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Agent or to the Holders may be exercised from time to time, and as often as
may be deemed expedient, by the Agent or by the Holders, as the case may be.
          Section 812. Control by Majority of Holders.
          Upon the occurrence of an Event of Default, the Majority of Holders
shall, subject to the express provisions of Article VIII of this Loan Agreement,
have the right to direct the time, method and place of conducting any Proceeding
for any remedy available to the Agent or exercising any trust or power conferred
on the Agent, provided that (i) such direction shall not be in conflict with any
rule of law or with this Loan Agreement, including, without limitation, Section
804 hereof, (ii) such Noteholders have offered to the Agent reasonable indemnity
against costs, expenses and liabilities which it might incur in connection
therewith (the unsecured indemnity of a Rated Institutional Noteholder being
deemed sufficient for such purpose) and (iii) the Agent may take any other
action deemed proper by the Agent which is not inconsistent with such direction;
provided, however, that the Agent need not take any action which it determines
might involve it in personal liability or be unjustly prejudicial to the
Noteholders not consenting.
          Section 813. Waiver of Past Defaults.
          (a) The Majority of Holders may, on behalf of all Noteholders, waive
any past Event of Default and its consequences, except an Event of Default
(i) in the payment of the principal of or interest on any Note, or (ii) in
respect of a covenant or provision hereof which cannot be modified or amended
without the consent of all the Noteholders.
          (b) Upon any such waiver, such Event of Default shall cease to exist
and shall be deemed to have been cured and not to have occurred for every
purpose of this Loan Agreement; provided, however, that no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.
          Section 814. Undertaking for Costs.
          All parties to this Loan Agreement agree, and each Holder of any Note
by acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Loan Agreement, or in any suit against the Agent for any action taken,
suffered or omitted by it as Agent, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; provided,
however, that the provisions of this Section 814 shall not apply to

-58-



--------------------------------------------------------------------------------



 



any suit instituted by the Agent, to any suit instituted by any Holder, or group
of Holders, holding in the aggregate more than 10% of the aggregate principal
balance of the Notes then Outstanding, or to any suit instituted by any Holder
for the enforcement of the payment of the principal of or interest on any Note
on or after the stated maturity date of such Note.
          Section 815. Waiver of Stay or Extension Laws.
          The Issuer covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Loan Agreement. The Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Agent, but will suffer and permit the execution of
every such power as though no such law had been enacted.
          Section 816. Reserved.
          Section 817. Sale of Collateral.
          (a) The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 804 hereof shall not be exhausted by any one or
more Sales as to any portion of the Collateral remaining unsold, but shall
continue unimpaired until the entire Collateral shall have been sold or all
amounts payable on the Notes and under this Loan Agreement and the related
Supplement with respect thereto shall have been paid. The Agent may from time to
time postpone any Sale by public announcement made at the time and place of such
Sale.
          (b) Upon any Sale, whether made under the power of sale hereby given
or under judgment, order or decree in any Proceeding for the foreclosure or
involving the enforcement of this Loan Agreement: (i) the Agent, on behalf of
all Noteholders, may bid for and purchase the property being sold, and upon
compliance with the terms of such Sale may hold, retain and possess and dispose
of such property in accordance with the terms of this Loan Agreement; and
(ii) the receipt of the Agent or of any officer thereof making such sale shall
be a sufficient discharge to the purchaser or purchasers at such sale for its or
their purchase money, and such purchaser or purchasers, and its or their assigns
or personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Agent or of such officer therefor, be obliged to
see to the application of such purchase money or be in any way answerable for
any loss, misappropriation or non-application thereof.
          (c) The Agent shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof. In addition, the Agent is hereby irrevocably
appointed the agent and attorney-in-fact of the Issuer to transfer and convey
its interest in any portion of the Collateral in connection with a Sale thereof,
and to take all action necessary to effect such Sale. No purchaser or transferee
at such a Sale shall be bound to ascertain the Agent’s authority, inquire into
the satisfaction of any conditions precedent or see to the application of any
monies.
          Section 818. Action on Notes.

-59-



--------------------------------------------------------------------------------



 



          The Agent’s right to seek and recover judgment on the Notes or under
this Loan Agreement shall not be affected by the seeking, obtaining or
application of any other relief under or with respect to this Loan Agreement.
Neither the Lien of this Loan Agreement nor any rights or remedies of the Agent
or the Noteholders shall be impaired by the recovery of any judgment by the
Agent against the Issuer or by the levy of any execution under such judgment
upon any portion of the Collateral or upon any of the assets of the Issuer.
ARTICLE IX
THE AGENT
          Section 901. Appointment and Authorization.
          Each Noteholder, by acceptance of its Note, hereby irrevocably
appoints, designates and authorizes Fortis as its agent under this Loan
Agreement and under each of the other Transaction Documents and irrevocably
authorizes the Agent to take such action on its behalf under the provisions of
this Loan Agreement and each other Transaction Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Loan Agreement or any other Transaction Document, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Loan Agreement or in any other Transaction
Documents, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Agent have or be deemed to have any
fiduciary relationship with any Noteholder, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Loan Agreement or any other Transaction Document or otherwise exist against the
Agent.
          Section 902. Delegation of Duties.
          The Agent may execute any of its duties under this Loan Agreement or
any other Transaction Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.
          Section 903. Liability of Agent.
          None of the Agent-Related Persons shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Loan Agreement or any other Transaction Document (except for its own gross
negligence or willful misconduct), or (b) be responsible in any manner to any
Noteholder for any recital, statement, representation or warranty made by
Issuer, or any officer thereof, contained in this Loan Agreement or in any other
Transaction, Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Loan Agreement or any other Transaction Document, or for
the value of any Collateral or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Loan Agreement or any other Transaction
Document, or for any failure of the Issuer or any other party to any Transaction
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be

-60-



--------------------------------------------------------------------------------



 



under any obligation to any Noteholder to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Loan Agreement or any other Transaction Document, or to inspect the
properties, books or records of Issuer.
          Section 904. Reliance by the Agent.
          The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Issuer), independent
accountants and other experts selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Loan Agreement or
any other Transaction Document unless it shall first be indemnified to its
satisfaction by the Noteholders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action
(the unsecured indemnity of a Rated Institutional Noteholder deemed sufficient
for such purpose). The Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Loan Agreement or any other Transaction
Document in accordance with a request or consent of the Majority of Holders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Noteholders.
          Section 905. Notice of Default.
          The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Potential Event of Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Agent on behalf and for the benefit of the Noteholders, unless
the Agent shall have received written notice from a Noteholder or the Issuer
referring to this Loan Agreement, describing such Event of Default or Potential
Event of Default and stating that such notice is a “notice of default”. In the
event that the Agent receives such a notice, the Agent shall give notice thereof
to the Noteholders. The Agent shall take such action with respect to such Event
of Default or Potential Event of Default as shall be required by Article VIII
hereof; provided, however, that unless and until the Agent shall have received
any such request, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default or Potential Event of Default as it shall deem advisable or in the best
interest of the Noteholders.
          Section 906. Credit Decision.
          Each Noteholder by acceptance of a Note expressly acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it
and that no act by the Agent hereinafter taken, including any review of the
affairs of Issuer, shall be deemed to constitute any representation or warranty
by the Agent to any Noteholder. Each Noteholder represents to the Agent that it
has, independently and without reliance upon the Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Issuer, and all applicable
Noteholder regulatory laws relating to the transactions contemplated thereby,
and made its own decision to enter into this Loan Agreement

-61-



--------------------------------------------------------------------------------



 



and extend credit to Issuer under and pursuant to this Loan Agreement. Each
Noteholder also represents that it will, independently and without reliance upon
the Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Loan Agreement and the
other Transaction Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of Issuer. Except for
notices, reports and other documents expressly herein required to be furnished
to the Noteholders by the Agent, the Agent shall not have any duty or
responsibility to provide any Noteholder with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Issuer, which may come into the possession of
any of the Agent-Related Persons.
          Section 907. Indemnification.
          Whether or not the transactions contemplated hereby shall be
consummated, the Noteholders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Issuer and without
limiting the obligation of Issuer to do so), ratably from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind whatsoever which may at any
time (including at any time following the repayment of the Advances and the
termination or resignation of the related Agent) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Loan Agreement or any document contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by any such Person under or in connection with any of the foregoing;
provided, however, that no Noteholder shall be liable for the payment to the
Agent-Related Persons of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Noteholder shall reimburse the Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including reasonable attorney fees) incurred by the Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Loan
Agreement, any other Transaction Document, or any document contemplated by or
referred to herein to the extent that the Agent is not reimbursed for such
expenses by or on behalf of the Issuer. Without limiting the generality of the
foregoing, if the United States Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Agent did not properly withhold tax from amounts paid to or for
the account of any Noteholder (because the appropriate form was not delivered,
was not properly executed, or because such Noteholder failed to notify the Agent
of a change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Noteholder shall
indemnify the Agent fully for all amounts paid, directly or indirectly, by the
Agent as tax or otherwise, including penalties and interest, and including any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section 907, together with all costs and expenses (including reasonable attorney
fees). The obligation of the Noteholders in this Section 907 shall survive the
payment of all Obligations.
          Section 908. Agent in Individual Capacity.

-62-



--------------------------------------------------------------------------------



 



          Fortis and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory or other
business with Issuer and any of its affiliates as though Fortis were not the
Agent hereunder and without notice to or consent of the Noteholders. With
respect to its Notes, Fortis shall have the same rights and powers under this
Loan Agreement as any other Noteholder and may exercise the same as though it
were not the Agent, and the terms “Noteholder” and “Noteholders” shall include
Fortis in its individual capacity.
          Section 909. Successor Agent.
          The Agent may, and at the request of the Majority of Holders, the
Agent shall, resign as Agent upon thirty (30) days’ notice to the Noteholders.
If the Agent shall resign as Agent under this Loan Agreement, the Majority of
Holders shall appoint from among the Noteholders a successor agent for the
Noteholders. If no successor agent is appointed prior to the effective date of
the resignation of the Agent, the Agent may appoint, after consulting with the
Noteholders and the Issuer, a successor agent from among the Noteholders. Upon
the acceptance of its appointment as successor agent hereunder, such successor
agent shall succeed to all the rights, powers and duties of the retiring Agent
and the term “Agent” shall mean such successor agent and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Loan Agreement. If no successor agent has accepted
appointment as Agent by the date which is thirty (30) days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Noteholders shall perform all of
the duties of the Agent hereunder until such time, if any, as the Majority of
Holders appoint a successor agent as provided for above.
ARTICLE X
CONDITIONS OF EFFECTIVENESS AND SUBSEQUENT ADVANCES
          Section 1001. Effectiveness. The effectiveness of this Loan Agreement
is subject to the conditions precedent that the Agent shall have received all of
the following, each duly executed and dated as of the Effective Date, in form
and substance satisfactory to each of the Noteholders and each (except for the
Notes, of which only one original of each shall be signed) in sufficient number
of signed counterparts to provide one original for each Noteholder:
          (a) Notes. Separate Notes executed by the Issuer in favor of each
Noteholder.
          (b) Certificate(s) of Chief Financial Officer and Secretary. Separate
certificates, each dated the Effective Date, executed by authorized signatories
of each of Manager, Administrator, the Guarantor, Issuer and all Sellers,
certifying (i) that the respective company has the authority to execute and
deliver, and perform their respective obligations under each of the Transaction
Documents to which it is a party, (ii) that attached to such certificate(s) is a
true, correct and complete copy of the certificate of incorporation or other
organizational document of such company certified by proper Secretary of State
or such other Governmental

-63-



--------------------------------------------------------------------------------



 



Authority or corporate secretary, as applicable, as of date close to the
Effective Date, (iii) that attached to such certificate is a true, correct and
complete copy of the bylaws (or bye-laws) and each other organizational document
of such company then in full force and effect, (iv) that attached to such
certificate is a certificate of the Secretary of State (or equivalent) of any
other jurisdiction where Issuer is required to be qualified to do business,
dated as of a date close to the Effective Date, stating that such company is a
corporation in good standing in such jurisdiction, (v) that attached to such
certificate is a true, correct and complete copy of the resolutions adopted by
the board of directors of each of such company then in full force and effect
authorizing the execution, delivery and performance by such company of each of
the Transaction Documents to which such company is a party, and (vi) the name of
the officer(s) of such company authorized to execute Transaction Documents on
behalf of such company together with a sample of the true signatures of such
officer(s).
          (c) Transaction Documents. All of the Transaction Documents, are in
form and substance satisfactory to the Noteholders, and shall have been executed
and delivered by Issuer and all other parties thereto.
          (d) Certificate as to Containers. A Certificate from Manager
certifying that it is managing all of the Containers in accordance with the
Management Agreement.
          (e) Default. No Event of Default, Potential Event of Default or
Manager Default shall have occurred and be continuing.
          (f) Certification. Issuer shall have delivered to the Noteholders a
Compliance Certificate of Issuer, signed by an authorized signatory of Issuer,
as to the matters set out in Article X of this Loan Agreement.
          (g) Asset Base Certificate. Issuer shall have delivered to the
Noteholders a duly completed and executed Asset Base Certificate calculated as
of July 1, 2005 (which calculation shall be based on the actual Container
statistics as of August 1, 2005, adjusted to reflect one month of depreciation).
          (h) Security Interest Financing Statements. The Agent shall have
received all Uniform Commercial Code financing statements and documents of
similar import in other jurisdictions reasonably requested by Noteholders
recording the security interest(s) in favor of the Agent, on behalf of the
Agent, created pursuant to the terms of the Transaction Documents. In addition,
the Agent shall have received evidence of the release and termination of the
security interests of any Person in any Containers to be acquired with the
proceeds of such Advance.
          (i) Facility Fee. The Issuer shall have paid or arranged for the
payment of the Facility Fee to the Initial Noteholder.
          (j) Pledge of Shares. The Cronos Group shall have pledged to the
Agent, for the benefit of the Noteholders, all of The Cronos Group’s interest in
the shares of the Issuer and Cronos Holdings Investment (US) Inc.
          (k) Pledge of Patents. The Issuer shall have caused to be granted to
the Agent, on behalf of the Noteholders, a security interest in the Patents.

-64-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing conditions precedent, upon the issuance of the
Notes, all of the Agent’s rights under this Loan Agreement (and by operation of
law) shall vest in the Agent, whether or not the conditions precedent were in
fact satisfied.
          Section 1002. Subsequent Advances. The obligation of each of the
Noteholders to advance any additional principal on the Notes pursuant to its
Commitment under this Loan Agreement is subject to the following further
conditions precedent:
          (a) Default. Before and after giving effect to such Advance, no
Potential Event of Default, Event of Default or Manager Default shall have
occurred and be continuing.
          (b) Certification. Issuer shall have delivered to the agent a
compliance certificate, signed by a financial officer of Issuer, as to the
matters set out in this Section 1002.
          (c) Asset Base Certificate. Issuer shall have delivered to the Agent a
duly completed and executed Asset Base Certificate, determined as of the last
day of the immediately preceding Collection Period, which complies with the
requirements therefor set forth in the Indenture and this Supplement.
          (d) Revolving Credit Loan Maturity Date. The Revolving Credit Loan
Maturity Date shall not have occurred.
          Section 1003. Incremental Amendments. No incremental amendment,
modification or waiver of this Agreement shall be effective unless the same
shall be in writing and signed by the Noteholders, the Issuer and the Agent, and
accompanied by opinions of counsel regarding enforceability and corporate
matters, the appropriate resolutions and corporate documents of the Issuer and
such other documents as the parties hereto may deem to be reasonably necessary
to give effect to such amendment, modification or waiver contemplated thereby.
For the avoidance of doubt, the parties hereto agree that all other conditions
precedent to the effectiveness of this Agreement shall be deemed to be satisfied
as of August 1, 2005.
ARTICLE XI
[RESERVED]
ARTICLE XII
MISCELLANEOUS PROVISIONS
          Section 1201. Compliance Certificates and Opinions.
          (a) Upon any application or request by the Issuer to the Agent to take
any action under any provision of this Loan Agreement, the Issuer shall furnish
to the Agent a certificate stating that all conditions precedent, if any,
provided for in this Loan Agreement relating to the proposed action have been
complied with and, if deemed reasonably necessary by the Agent or if required
pursuant to the terms of this Loan Agreement, an Opinion of Counsel

-65-



--------------------------------------------------------------------------------



 



stating that in the opinion of such counsel all such conditions precedent, if
any, have been complied with, except that in the case of any such application or
request as to which the furnishing of such documents is specifically required by
any provision of this Loan Agreement relating to such particular application or
request, no additional certificate or opinion need be furnished.
          (b) Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Loan Agreement shall include:
     (i) a statement that each individual signing such certificate or opinion
has read such covenant or condition and the definitions herein relating thereto;
     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (iii) a statement that, in the opinion of each such individual, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether such covenant or condition has been complied
with; and
     (iv) a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.
          Section 1202. Form of Documents Delivered to Agent.
          (a) In any case where several matters are required to be certified by,
or covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.
          (b) Any certificate or opinion may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless such officer knows that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.
          (c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Loan Agreement, they may, but need not, be consolidated
and form one instrument.
          Section 1203. Acts of Holders.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Loan Agreement to be given or taken by
Holders may be (i) embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing, (ii) evidenced by the written

-66-



--------------------------------------------------------------------------------



 



consent or direction of Holders of the specified percentage of the principal
amount of the Notes, or (iii) evidenced by a combination of such instrument or
instruments; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments and record are
delivered to the Agent and, where it is hereby expressly required, to the
Issuer. Proof of execution of any such instrument or of a writing appointing any
such agent shall be sufficient for any purpose of this Loan Agreement and
conclusive in favor of the Agent and the Issuer, if made in the manner provided
in this Section 1203.
          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Agent deems sufficient.
          (c) The ownership of Notes shall be proved by the Note Register.
          (d) Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Agent or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.
          Section 1204. Inspection. (a) Issuer agrees that it will permit, and
shall cause the Administrator to permit, any representative of the Agent or any
Noteholder and their duly authorized representatives, attorneys or accountants,
(i) upon reasonable request, (ii) during the Issuer’s normal business hours and
(iii) at offices designated by the Issuer, to examine all of the books of
account, records, reports and other papers of the Issuer, to make copies and
extracts therefrom, and to discuss the Issuers affairs, finances and accounts
with the Issuer’s or Administrator’s officers, employees and Independent
Accountants all at such reasonable times and as often as may be reasonably
requested.
          The Agent shall and shall cause its representatives to hold in
confidence all such information except to the extent disclosure may be required
by law (and all reasonable applications for confidential treatment are
unavailing). Any expense incident to the reasonable exercise by the Agent or any
Noteholder of any right under this Section 1204 shall be borne by the Person
exercising such right unless an Event of Default shall have occurred and then be
continuing in which case such expenses shall be borne by the Issuer.
          (b) The Issuer also agrees (i) to make available on a reasonable basis
to the Agent, any Noteholder or any Prospective Owner a responsible officer for
the purpose of answering reasonable questions respecting recent developments
affecting the Issuer and (ii) to allow the Agent, any Noteholder or any
prospective owner to inspect the Administrator’s facilities during normal
business hours.

-67-



--------------------------------------------------------------------------------



 



          Section 1205. Limitation of Rights. Except as expressly set forth in
this Loan Agreement, this Loan Agreement shall be binding upon the Issuer, the
Noteholders and their respective successors and permitted assigns and shall not
inure to the benefit of any Person other than the parties hereto, the
Noteholders and the Administrator as provided herein.
          Section 1206. Covenant Calculation. The financial covenant
calculations or definitions in this Agreement will be amended to exclude
non-recurring accounting adjustments that may arise from the implementation of
recent and future accounting rule changes.
          Section 1207. Effect on Prior Agreement. Notwithstanding that this
Loan Agreement is amended and restated as of August 1, 2005, nothing contained
herein shall be deemed to cause a novation of any transfers, conveyances or
transactions which were effected under the Loan Agreement that was executed on
July 30, 1999, as first amended and restated on July 19, 2001 and as second
amended and restated as of September 23, 2003. All indebtedness evidenced by the
Notes issued pursuant to the Prior Agreement and the security interests granted
pursuant to the related Transaction Documents will remain in full force and
effect.
          Section 1208. Severability. If any provision of this Loan Agreement is
held to be in conflict with any applicable statute or rule of law or is
otherwise held to be unenforceable for any reason whatsoever, such circumstances
shall not have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative, or unenforceable
to any extent whatsoever.
          The invalidity of any one or more phrases, sentences, clauses or
Sections of this Loan Agreement contained, shall not affect the remaining
portions of this Loan Agreement, or any part thereof.
          Section 1209. Notices. All demands, notices and communications
hereunder shall be in writing, personally delivered or mailed by certified
mail-return receipt requested, and shall be deemed to have been duly given upon
receipt (a) in the case of the Agent, at the following address: Fortis Bank
(Nederland) N.V. at the following address: Coolsingel 93/1 PO Box 749 3000 AS
Rotterdam, The Netherlands, and (b) in the case of the Issuer, at the following
address: Cronos Finance (Bermuda) Limited, Clarendon House, Church Street,
Hamilton HM 11 Bermuda, Attn: Secretary, Telephone: 441295-1422, Telefax:
441292-4720. Any notice required or permitted to be given to a Noteholder shall
be given by certified first class mail, postage prepaid (return receipt
requested), or by courier, or by facsimile, with subsequent telephone
confirmation of receipt thereof, in each case at the address of such Holder as
shown in the Note Register or to the telephone and fax number furnished by such
Noteholder. Any notice so mailed within the time prescribed in this Agreement
shall be conclusively presumed to have been duly given, whether or not the
Noteholder receives such notice.
          Section 1210. Consent to Jurisdiction. Any legal suit, action or
proceeding against the Issuer arising out of or relating to this Loan Agreement,
or any transaction contemplated hereby, may be instituted in any federal or
state court in The County of New York, State of New York and the Issuer hereby
waives any objection which it may now or hereafter have to the laying of venue
of any such suit, action or proceeding, and the Issuer hereby

-68-



--------------------------------------------------------------------------------



 



irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding. The Issuer hereby irrevocably appoints and designates CT
Corporation System, having an address at 111 Eighth Avenue, New York, New York,
10011, its true and lawful attorney-in-fact and duly authorized agent for the
limited purpose of accepting servicing of legal process and the Issuer agrees
that service of process upon such party shall constitute personal service of
such process on such Person. The Issuer shall maintain the designation and
appointment of such authorized agent until all amounts payable under this Loan
Agreement shall have been paid in full. If such agent shall cease to so act,
each of the Agent and the Owner shall immediately designate and appoint another
such agent satisfactory to the Agent and shall promptly deliver to the Agent
evidence in writing of such other agent’s acceptance of such appointment.
          Section 1211. Captions. The captions or headings in this Loan
Agreement are for convenience only and in no way define, limit or describe the
scope or intent of any provisions or sections of this Loan Agreement.
          Section 1212. GOVERNING LAW. THIS LOAN AGREEMENT SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW (EXCEPT FOR SECTION 5-1401
AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
          Section 1213. No Petition. The Agent, on its own behalf, hereby
covenants and agrees, and each Noteholder by its acquisition of a Note shall be
deemed to covenant and agree, that it will not institute against the Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law, at
any time other than on a date which is at least one year and one day after the
last date on which any Note of any Series was Outstanding.
          Section 1214. General Interpretive Principles. For purposes of this
Loan Agreement except as otherwise expressly provided or unless the context
otherwise requires:
          (a) the defined terms in this Loan Agreement shall include the plural
as well as the singular, and the use of any gender herein shall be deemed to
include any other gender;
          (b) accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date hereof;
          (c) references herein to “Articles”, “Sections”, “Subsections”,
“paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, paragraphs and other subdivisions of
this Loan Agreement;
          (d) a reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions;
          (e) the words “herein”, “hereof’, “hereunder” and other words of
similar import refer to this Loan Agreement as a whole and not to any particular
provision; and

-69-



--------------------------------------------------------------------------------



 



          (f) the term “include” or “including” shall mean without limitation by
reason of enumeration.
          Section 1215. Counterparts. This Loan Agreement may be executed in two
or more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument. Facsimile counterparts shall be effective as originals.
          Section 1216. CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND THE AGENT AND
THE ISSUER EACH HEREBY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE
PURPOSES OF ENFORCING THIS AGREEMENT, EACH AGENT AND THE ISSUER EACH HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING. THE AGENT AND THE ISSUER HEREBY IRREVOCABLY APPOINTS AND
DESIGNATES CT CORPORATION SYSTEMS, HAVING AN ADDRESS AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK, 10011, ITS TRUE AND LAWFUL ATTORNEY-IN-FACT AND DULY AUTHORIZED
AGENT FOR THE LIMITED PURPOSE OF ACCEPTING SERVICING OF LEGAL PROCESS AND THE
AGENT AND THE ISSUER EACH AGREE THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL
CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON SUCH PERSON. PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTIONS 5-1402, THE AGENT AND THE ISSUER SHALL EACH
MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH AUTHORIZED AGENT UNTIL ALL
AMOUNTS PAYABLE UNDER THIS AGREEMENT SHALL HAVE BEEN PAID IN FULL. IF SUCH AGENT
SHALL CEASE TO SO ACT, THE AGENT OR THE ISSUER, AS THE CASE MAY BE, SHALL
IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT SATISFACTORY TO THE AGENT
AND SHALL PROMPTLY DELIVER TO THE AGENT EVIDENCE IN WRITING OF SUCH OTHER
AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          Section 1217. Judgment Currency. This is an international financing
transaction in accordance with which the specification of Dollars is of the
essence, and Dollars shall be the currency of account in the case of all
obligations under the Transaction Documents. The payment obligations of the
Issuer under the Transaction Documents shall not be discharged by an amount paid
in a currency, or in a place other than that specified with respect to such
obligations, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on prompt conversion to Dollars and transfer to the specified
place of payment under normal banking procedures does not yield the amount of
Dollars, in such place, due under the governing Transaction Documents. In the
event that any payment, whether pursuant to a judgment or otherwise, upon
conversion and transfer does not result in payment of such amount of Dollars in
the specified place of payment, the obligee of such payment shall have a
separate cause of action against the party making the same for the additional
amount necessary to yield the amount due and owing under such Transaction
Documents. If, for the purpose of obtaining a judgment in

-70-



--------------------------------------------------------------------------------



 



any court with respect to any obligation of a party under any of the Transaction
Documents or any of the agreements contemplated thereby, it shall be necessary
to convert to any other currency any amount in Dollars due thereunder and a
change shall occur between the rate of exchange applied in making such
conversion and the rate of exchange prevailing on the date of payment of such
judgment, the respective judgment debtor agrees to pay such additional amounts
(if any) as may be necessary to insure that the amount paid on the date of
payment is the amount in such other currency which, when converted into Dollars
and transferred to New York, New York, in accordance with normal banking
procedures will result in the amount then due under the respective Transaction
Document in Dollars. Any amount due from the respective judgment debtor shall be
due as a separate debt and shall not be affected by or merged into any judgment
being obtained for any other sum due under or in respect of any Transaction
Document. In no event, however, shall the respective judgment debtor be required
to pay a larger amount in such other currency, at the rate of exchange in effect
on the date of payment than the amount of Dollars stated to be due under the
respective Transaction Document, so that in any event the obligations of the
respective judgment debtor under the Transaction Document will be effectively
maintained as Dollar obligations.
          Section 1218. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, INCLUDING IN RESPECT
OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR THEREOF.
          Section 1219. Waiver of Immunity. To the extent that any party hereto
or any of its property is or becomes entitled at any time to any immunity on the
grounds of sovereignty or otherwise from any legal actions, suits or
proceedings, from set-off or counterclaim, from the jurisdiction or judgment of
any competent court, from service of process, from execution of a judgment, from
attachment prior to judgment, from attachment in aid of execution, or from
execution prior to judgment, or other legal process in any jurisdiction, such
party, for itself and its successors and assigns and its property, does hereby
irrevocably and unconditionally waive, and agrees not to plead or claim, any
such immunity with respect to its obligations, liabilities or any other matter
under or arising out of or in connection with this Loan Agreement, the other
Transaction Documents or the subject matter hereof or thereof, subject, in each
case, to the provisions of the Transaction Documents and mandatory requirements
of applicable law.
          Section 1220. Confidentiality. Except to the extent necessary or
desirable for the exercise of its rights and remedies and the performance of its
obligations under the Transaction Documents, no party hereto will itself use or
intentionally disclose or permit its agents to disclose, directly or indirectly,
any confidential information obtained from any of the parties hereto or in
connection herewith and each party hereto will use all reasonable efforts to
have all such information kept confidential; provided that (a) each party may
use, retain and disclose any such information to (i) its legal counsel and
public accountants, and any of its potential transferees if the potential
transferee agrees to keep such information confidential to the extent provided
herein and (ii) any governmental agency, including a judicial body, or

-71-



--------------------------------------------------------------------------------



 



instrumentality or other supervisory body requesting or requiring such
disclosure, (b) each party may use, retain and disclose any such information
which has been publicly disclosed (other than by such party or any Affiliate
thereof in breach of this subsection) or has rightfully come into possession of
such party or any Affiliate thereof (other than from another party hereto) and
(c) to the extent that such party or any Affiliate thereof may have received a
subpoena or other written demand under color of legal right for such
information, such party or Affiliate may disclose such information, but such
party shall, as soon as practicable upon receipt of such demand, furnish a copy
thereof to the party such information relates to; provided, however, that no
party shall make any disclosure under clauses (a)(ii) and (c) unless (i) it
shall have determined, upon the advice of counsel, that such disclosure is
legally required and then such disclosure shall be made only to the extent
legally required and (ii) the other party has been afforded a reasonable
opportunity to contest (if such contest rights are then available under
applicable law) the legal requirement to make such disclosure through
appropriate proceedings.
          Section 1221. Binding Effect; Assignability. This Loan Agreement shall
be binding upon and inure to the benefit of the Issuer, the Agent, the
Noteholders, and their respective successors and permitted assigns. The Issuer
may not assign its rights or obligations under this Loan Agreement without the
prior written consent of the Agent and all of the Noteholders.
          Section 1222. Authorization to File Financing Statements. In
connection with the grant of the security interest contained in Section 401
hereof, the Issuer hereby irrevocably authorizes the Agent at any time, and from
time to time, to file in any filing office in any UCC jurisdiction reasonably
necessary by any applicable law to perfect the security interest granted herein
or in any other Transaction Document, any initial financing statements,
continuation statements and amendments thereto that (a) indicate Collateral,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC, and (b) provide any other information
required by Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statements, continuation statements or amendments, including
whether the Issuer is an organization, the type of organization and any
organizational identification number issued to the Issuer. The Issuer agrees to
furnish any such information to the Agent promptly upon request. The Issuer also
ratifies its authorization for the Agent to have filed in any UCC jurisdiction
any like initial financing statements, continuation statements or amendments
thereto if filed prior to August 1, 2005. Nothing in the foregoing shall be
deemed to create an obligation of the Agent to file any financing statement or
amendment thereto except as directed by the Noteholders.
          Section 1223. No Restriction on Dividends. Notwithstanding anything to
the contrary in this Loan Agreement, the Issuer shall be permitted to pay
dividends to its members from amounts on deposit in the Trust Account that are
otherwise payable to it pursuant to Section 302(a)(14) hereof so long as after
giving effect to such dividend it remains Solvent and no Potential Event of
Default or Event of Default would occur or be contrary.
[Signatures to Follow]

-72-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, the Agent and the Noteholders have
caused this Loan Agreement to be duly executed and delivered by their respective
officers thereunto duly authorized and duly attested, to be hereunto affixed,
all as of the day and year first above written.

              CRONOS FINANCE (BERMUDA) LIMITED
 
       
 
  By:   /s/ Peter J. Younger
 
       
 
  Name:   Peter J. Younger
 
  Title:   Director

 



--------------------------------------------------------------------------------



 



              FORTIS BANK (NEDERLAND) N.V., as Agent     and Noteholder
 
       
 
  By:   /s/ H.P. De Kool
 
       
 
  Name:   H.P. De Kool
 
  Title:   Manager
 
       
 
  By:   /s/ P.R.G. Zaman
 
       
 
  Name:   P.R.G. Zaman
 
  Title:   Deputy Director

 



--------------------------------------------------------------------------------



 



              NIB CAPITAL BANK N.V., as Noteholder
 
       
 
  By:   /s/ Taco van der Mast
 
       
 
  Name:   Taco van der Mast
 
  Title:   Managing Director
 
       
 
  By:   /s/ Dieter Fennema
 
       
 
  Name:   Dieter Fennema
 
  Title:   Associate Director
 
       
 
  By:   /s/ C. Mulder
 
       
 
  Name:   C. Mulder
 
  Title:   legal counsel

 



--------------------------------------------------------------------------------



 



              HOLLANDSCHE BANK-UNIE N.V., as Noteholder
 
       
 
  By:   /s/ R.A.C. Coenraadts
 
       
 
  Name:   R.A.C. Coenraadts
 
  Title:   proxy
 
       
 
  By:   /s/ L.J.M. Bloemheuvel
 
       
 
  Name:   L.J.M. Bloemheuvel
 
  Title:   proxy

 